Exhibit 10.1

EXECUTION VERSION

Published Deal CUSIP Number: 21871QAA2

Revolving Credit CUSIP Number: 21871QAC8

Incremental Term-2 Loan CUSIP Number: 21871QAB0

 

 

 

$1,000,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of April 17, 2018

by and among

CORECIVIC, INC.

(formerly known as CORRECTIONS CORPORATION OF AMERICA),

as Borrower,

the Lenders referred to herein,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and Issuing Lender,

SUNTRUST BANK,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL ASSOCIATION,

CITIZENS BANK, NATIONAL ASSOCIATION and REGIONS BANK,

as Co-Documentation Agents

SUNTRUST ROBINSON HUMPHREY, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS LLC,

CITIZENS BANK, NATIONAL ASSOCIATION

and

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I

 

DEFINITIONS

     1  

SECTION 1.1

     Definitions      1  

SECTION 1.2

     Other Definitions and Provisions      33  

SECTION 1.3

     Accounting Terms      34  

SECTION 1.4

     UCC Terms      34  

SECTION 1.5

     Rounding      34  

SECTION 1.6

     References to Agreement and Laws      34  

SECTION 1.7

     Times of Day      34  

SECTION 1.8

     Letter of Credit Amounts      34  

SECTION 1.9

     Consolidation of Variable Interest Entities      34  

ARTICLE II

 

COMMITMENTS AND EXTENSIONS OF CREDIT

     35  

SECTION 2.1

     Revolving Credit Loans      35  

SECTION 2.2

     Swingline Loans      35  

SECTION 2.3

     Procedure for Advances of Revolving Credit Loans and Swingline Loans     
36  

SECTION 2.4

     Repayment and Prepayment of Revolving Credit and Swingline Loans      37  

SECTION 2.5

     Permanent Reduction of the Revolving Credit Commitment      38  

SECTION 2.6

     Termination of Revolving Credit Facility      38  

SECTION 2.7

     Increase in Revolving Credit Facility      38  

SECTION 2.8

     Incremental Term Loans      40  

SECTION 2.9

     Extension of Maturity Date      42  

SECTION 2.10

     Incremental Term-2 Loan      44  

ARTICLE III

 

LETTER OF CREDIT FACILITY

     46  

SECTION 3.1

     L/C Commitment      46  

SECTION 3.2

     Procedure for Issuance of Letters of Credit      47  

SECTION 3.3

     Commissions and Other Charges      47  

SECTION 3.4

     L/C Participations      48  

SECTION 3.5

     Reimbursement Obligation of the Borrower      48  

SECTION 3.6

     Obligations Absolute      49  

SECTION 3.7

     Effect of Letter of Credit Application      49  

SECTION 3.8

     Appointment and Duties of Additional Issuing Lenders      49  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE IV

 

GENERAL LOAN PROVISIONS

     50  

SECTION 4.1

     Interest      50  

SECTION 4.2

     Notice and Manner of Conversion or Continuation of Loans      51  

SECTION 4.3

     Fees      52  

SECTION 4.4

     Manner of Payment      52  

SECTION 4.5

     Evidence of Indebtedness      53  

SECTION 4.6

     Adjustments      53  

SECTION 4.7

     Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent      54  

SECTION 4.8

     Changed Circumstances      54  

SECTION 4.9

     Indemnity      56  

SECTION 4.10

     Increased Costs      57  

SECTION 4.11

     Taxes      58  

SECTION 4.12

     Mitigation Obligations; Replacement of Lenders      61  

SECTION 4.13

     Security      62  

SECTION 4.14

     Cash Collateral      62  

SECTION 4.15

     Defaulting Lenders      63  

ARTICLE V

 

CONDITIONS OF CLOSING AND BORROWING

     65  

SECTION 5.1

     Conditions to Closing and Initial Extensions of Credit      65  

SECTION 5.2

     Conditions to All Extensions of Credit      68  

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     69  

SECTION 6.1

     Representations and Warranties      69  

SECTION 6.2

     Survival of Representations and Warranties, Etc.      75  

ARTICLE VII

 

FINANCIAL INFORMATION AND NOTICES

     76  

SECTION 7.1

     Financial Statements and Projections      76  

SECTION 7.2

     Officer’s Compliance Certificate      77  

SECTION 7.3

     Other Reports      77  

SECTION 7.4

     Notice of Litigation and Other Matters      77  

SECTION 7.5

     Accuracy of Information      78  

SECTION 7.6

     Posting of Borrower Materials      78  

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

     79  

SECTION 8.1

     Preservation of Corporate Existence and Related Matters      79  

SECTION 8.2

     Maintenance of Property      79  

SECTION 8.3

     Insurance      79  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

SECTION 8.4

     Accounting Methods and Financial Records      79  

SECTION 8.5

     Payment and Performance of Obligations      80  

SECTION 8.6

     Compliance With Laws and Approvals      80  

SECTION 8.7

     Environmental Laws      80  

SECTION 8.8

     Compliance with ERISA      80  

SECTION 8.9

     Compliance With Agreements      81  

SECTION 8.10

     Visits and Inspections      81  

SECTION 8.11

     Additional Subsidiaries      81  

SECTION 8.12

     Designation of Restricted and Unrestricted Subsidiaries      82  

SECTION 8.13

     Use of Proceeds      83  

SECTION 8.14

     PATRIOT Act      83  

SECTION 8.15

     Further Assurances      83  

SECTION 8.16

     Senior Unsecured Notes      83  

SECTION 8.17

     Release and Reinstatement of Collateral      84  

SECTION 8.18

     REIT Status      84  

SECTION 8.19

     Anti-Corruption Laws; Anti-Money Laundering Laws and Anti-Terrorism Laws   
  84  

ARTICLE IX

 

FINANCIAL COVENANTS

     85  

SECTION 9.1

     Consolidated Total Leverage Ratio      85  

SECTION 9.2

     Consolidated Secured Leverage Ratio      85  

SECTION 9.3

     Consolidated Fixed Charge Coverage Ratio      85  

ARTICLE X

 

NEGATIVE COVENANTS

     85  

SECTION 10.1

     Limitations on Indebtedness      85  

SECTION 10.2

     Limitations on Liens      87  

SECTION 10.3

     Limitations on Mergers and Liquidation      89  

SECTION 10.4

     Limitations on Asset Dispositions      90  

SECTION 10.5

     Restricted Payments      92  

SECTION 10.6

     Limitations on Exchange and Issuance of Disqualified Stock      93  

SECTION 10.7

     Transactions with Affiliates      93  

SECTION 10.8

     Certain Accounting Changes; Organizational Documents      94  

SECTION 10.9

     Amendments; Payments and Prepayments of Material Indebtedness      94  

SECTION 10.10

     Restrictive Agreements      94  

SECTION 10.11

     Nature of Business      95  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

SECTION 10.12

     Impairment of Security Interests      95  

SECTION 10.13

     Use of Proceeds      95  

SECTION 10.14

     Sanctions; Anti-Corruption Laws      95  

ARTICLE XI

 

DEFAULT AND REMEDIES

     95  

SECTION 11.1

     Events of Default      95  

SECTION 11.2

     Remedies      97  

SECTION 11.3

     Rights and Remedies Cumulative; Non-Waiver; etc.      98  

SECTION 11.4

     Crediting of Payments and Proceeds      99  

SECTION 11.5

     Administrative Agent May File Proofs of Claim      99  

SECTION 11.6

     Credit Bidding      100  

ARTICLE XII

 

THE ADMINISTRATIVE AGENT

     100  

SECTION 12.1

     Appointment and Authority      100  

SECTION 12.2

     Rights as a Lender      101  

SECTION 12.3

     Exculpatory Provisions      101  

SECTION 12.4

     Reliance by the Administrative Agent      102  

SECTION 12.5

     Delegation of Duties      102  

SECTION 12.6

     Resignation or Removal of Administrative Agent      103  

SECTION 12.7

     Non-Reliance on Administrative Agent and Other Lenders      104  

SECTION 12.8

     No Other Duties, etc.      104  

SECTION 12.9

     Collateral and Guaranty Matters      104  

SECTION 12.10

     Hedging Agreements and Cash Management Agreements      105  

SECTION 12.11

     Lender ERISA Representation      105  

ARTICLE XIII

 

MISCELLANEOUS

     107  

SECTION 13.1

     Notices      107  

SECTION 13.2

     Amendments, Waivers and Consents      109  

SECTION 13.3

     Expenses; Indemnity      110  

SECTION 13.4

     Right of Set-off      112  

SECTION 13.5

     Governing Law; Jurisdiction, Etc.      113  

SECTION 13.6

     Waiver of Jury Trial      114  

SECTION 13.7

     Reversal of Payments      114  

SECTION 13.8

     Injunctive Relief; Punitive Damages      114  

SECTION 13.9

     Accounting Matters      114  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

SECTION 13.10

     Successors and Assigns; Participations      115  

SECTION 13.11

     Confidentiality      119  

SECTION 13.12

     Performance of Duties      120  

SECTION 13.13

     All Powers Coupled with Interest      120  

SECTION 13.14

     Survival of Indemnities      120  

SECTION 13.15

     Titles and Captions      120  

SECTION 13.16

     Severability of Provisions      120  

SECTION 13.17

     Counterparts      120  

SECTION 13.18

     Integration      120  

SECTION 13.19

     Term of Agreement      121  

SECTION 13.20

     Advice of Counsel, No Strict Construction      121  

SECTION 13.21

     No Advisory or Fiduciary Responsibility      121  

SECTION 13.22

     USA Patriot Act      121  

SECTION 13.23

     Inconsistencies with Other Documents; Independent Effect of Covenants     
122  

SECTION 13.24

     Electronic Execution of Assignments and Certain Other Documents      122  

SECTION 13.25

     Amendment and Restatement; No Novation      122  

SECTION 13.26

     Keepwell      122  

SECTION 13.27

     Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
123  

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1   —    Form of Revolving Credit Note Exhibit A-2   —    Form of
Swingline Note Exhibit A-3   —    Form of Incremental Term Loan Note Exhibit B  
—    Form of Notice of Borrowing Exhibit C   —    Form of Notice of Account
Designation Exhibit D   —    Form of Notice of Prepayment Exhibit E   —    Form
of Notice of Conversion/Continuation Exhibit F   —    Form of Officer’s
Compliance Certificate Exhibit G   —    Form of Assignment and Assumption
Exhibit H-1   —    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders) Exhibit H-2   —    Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants) Exhibit H-3   —    Form of U.S. Tax
Compliance Certificate (Foreign Participant Partnerships) Exhibit H-4   —   
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

SCHEDULES

     Schedule 1.1(a)   —    Existing Letters of Credit Schedule 1.1(b)   —   
Existing Loans, Advances and Investments Schedule 1.1(c)   —    Book Value of
Designated Assets Schedule 1.1(d)   —    Commitments and Commitment Percentages
Schedule 6.1(a)   —    Jurisdictions of Organization and Qualification Schedule
6.1(b)   —    Subsidiaries and Capitalization Schedule 6.1(i)   —    ERISA Plans
Schedule 6.1(l)   —    Material Indebtedness Schedule 6.1(m)   —    Labor and
Collective Bargaining Agreements Schedule 6.1(u)   —    Litigation Schedule 10.2
  —    Existing Liens Schedule 10.7   —    Transactions with Affiliates

 

-vi-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 17, 2018, by and
among CORECIVIC, INC. (formerly known as CORRECTIONS CORPORATION OF AMERICA), a
Maryland corporation (the “Borrower”), the lenders who are or may become a party
to this Agreement pursuant to the terms hereof, as Lenders, and BANK OF AMERICA,
N.A., a national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Commitment Lender” has the meaning assigned thereto in
Section 2.9(d).

“Additional Issuing Lenders” means up to two (2) Revolving Credit Lenders
designated by the Borrower as additional issuers of Letters of Credit pursuant
to Section 3.8.

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of such Person) that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. As used in this definition, the
term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agecroft” means Agecroft Prison Management Limited, incorporated in England and
Wales.

“Agecroft Note” means the Subordinated Loan Agreement among Agecroft, the
Borrower and Sodexho Alliance S.A., dated July 6, 1998, in the original
aggregate principal amount of £6,309,000.

“Agents” means Bank of America and SunTrust Bank.

“Agreement” means this Second Amended and Restated Credit Agreement.



--------------------------------------------------------------------------------

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing

Level

  

Consolidated Total Leverage Ratio

   Commitment
Fee     LIBOR Rate +     Base
Rate +   I    Greater than or equal to 5.00 to 1.00      0.45 %      2.00 %     
1.00 %  II    Greater than or equal to 4.00 to 1.00, but less than 5.00 to 1.00
     0.40 %      1.75 %      0.75 %  III    Greater than or equal to 3.00 to
1.00, but less than 4.00 to 1.00      0.35 %      1.50 %      0.50 %  IV   
Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00      0.30 %   
  1.25 %      0.25 %  V    Less than 2.00 to 1.00      0.25 %      1.00 %     
0.00 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 7.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such

 

2



--------------------------------------------------------------------------------

Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.4. Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Sections 4.1(c)
and 11.2 nor any of their other rights under this Agreement or any other Loan
Document. The Borrower’s obligations under this paragraph shall survive the
termination of the Revolving Credit Commitments and the repayment of the
Obligations.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of SunTrust Robinson Humphrey, Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services to related businesses may be transferred following
the date of this Agreement), JPMorgan Chase Bank, N.A., PNC Capital Markets LLC,
Citizens Bank, National Association and Regions Capital Markets, a division of
Regions Bank, in their capacity as joint lead arrangers.

“Asset Disposition” means the disposition of any or all of the assets (including
the Capital Stock of a Subsidiary or any ownership interest in a joint venture)
of any Credit Party or any Subsidiary thereof whether by sale, lease, transfer
or otherwise. The term “Asset Disposition” shall not include any Equity
Issuance.

“Asset Lien Value” means, with respect to a Lien on assets of the Borrower and
its Restricted Subsidiaries, the greater of (a) the fair market value of the
asset(s) subject to such Lien based on recent appraisals delivered to and
reasonably acceptable to the Administrative Agent and (b) the net book value of
such asset(s), in each case determined at the time such Lien is created.

“Asset Swap” means an exchange of assets other than cash, Cash Equivalents or
Capital Stock of the Borrower or any Subsidiary by the Borrower or a Restricted
Subsidiary of the Borrower for (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses and/or (c) one or more real estate properties.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear as a liability on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) LIBOR for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or one-month LIBOR. Notwithstanding anything to the contrary in this
Agreement, if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereof.

“Borrower Materials” has the meaning assigned thereto in Section 7.6.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Chicago, Illinois and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of any Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the applicable Issuing Lender and the Swingline Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalent” means: (a) Dollars; (b) Government Securities having
maturities of not more than one year from the date of acquisition; (c) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of twelve months or less
from the date of acquisition; (d) certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender party to this Agreement or with any
domestic commercial bank having capital and surplus in excess of $500,000,000
and one of the two highest rating categories obtainable from either Moody’s or
S&P; (e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (d) above; (f) commercial paper having the highest rating obtainable
from Moody’s or S&P and in each case maturing within one year after the date of
acquisition; and (g) money market funds at least 90% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (f) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it enters into a Cash Management Agreement with a Credit
Party or any of its Subsidiaries.

“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any of its Subsidiaries under any Cash
Management Agreement (which such Cash Management Agreement is permitted
hereunder) with any Cash Management Bank.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty-five percent (35%) of the
outstanding common stock or thirty-five percent (35%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) there shall have occurred under any indenture, contract or
agreement evidencing any Material Indebtedness (including any Senior Unsecured
Notes) any “change in control” or similar event (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein or (c) a majority of the members of the board of directors
of the Borrower cease to be Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in a
manner acceptable to the Administrative Agent, in its sole discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Agreement” means the amended and restated collateral agreement,
dated as of January 6, 2012, executed by the Credit Parties in favor of the
Administrative Agent, for the benefit of the Secured Parties.

“Collateral Reinstatement Event” means, following the occurrence of a Collateral
Release Event, at any time the Minimum Ratings Requirement is no longer
satisfied; provided that for purposes of determining whether a Collateral
Reinstatement Event shall have occurred, if, for any reason, (a) only one of any
of the Debt Ratings by Moody’s, S&P or Fitch is available, then the applicable
rating provided by such rating agency (or its equivalent for the other agency)
shall apply for all three rating agencies, unless another similar rating from
another rating agency reasonably acceptable to the Administrative Agent is being
provided, in which case such rating shall be substituted for the unavailable
rating, or (b) none of the Debt Ratings by Moody’s, S&P, Fitch nor another
similar rating from another rating agency reasonably acceptable to the
Administrative Agent is available, then a Collateral Reinstatement Event shall
be deemed to have occurred. If any of the Debt Ratings by Moody’s, S&P or Fitch
is at any time available, but the Borrower has requested such rating not be
issued and the Borrower has given notice of such request to the Administrative
Agent, such rating shall be deemed to be unavailable at such time to the extent
replaced with another similar rating from another rating agency reasonably
acceptable to the Administrative Agent.

“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the Borrower’s Debt Rating shall have been published by at least
two of the following rating agencies and such ratings be at least (such
requirement, the “Minimum Ratings Requirement”) (i) Baa3 (stable or better
outlook) by Moody’s, (ii) BBB- (stable or better outlook) by S&P, and/or
(iii) BBB- (stable or better outlook) by Fitch, (b) no Default or Event of
Default shall have occurred and be continuing and (c) the Administrative Agent
shall have received a certificate from the Borrower certifying to the foregoing
in a manner reasonably acceptable to the Administrative Agent.

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Event and continuing until the occurrence of the next
Collateral Reinstatement Event, if any, immediately following such Collateral
Release Event.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Incremental Term-2 Loan Percentage, as applicable.

 

6



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period, plus (a) an amount
equal to any extraordinary, unusual or non-recurring charges, plus any net loss
realized by the Borrower or any of its Restricted Subsidiaries in connection
with an Asset Disposition, to the extent such charges or losses were deducted in
computing such Consolidated Net Income, plus (b) provision for taxes based on
income or profits of the Borrower and its Restricted Subsidiaries for such
period, to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income, plus (c) Consolidated Interest Expense for such
period, whether paid or accrued and whether or not capitalized, to the extent
that any such expense was deducted in computing such Consolidated Net Income,
plus (d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (including minority interest expense, but
excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of the Borrower and its
Restricted Subsidiaries for such period, to the extent that such depreciation,
amortization and other non-cash expenses were deducted in computing such
Consolidated Net Income, minus (e) non-cash items (including gains attributable
to minority interests) increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, minus
(f) extraordinary, unusual or non-recurring gains to the extent such gains were
included in computing such Consolidated Net Income, in each case, on a
Consolidated basis and determined in accordance with GAAP. For purposes of this
Agreement, Consolidated EBITDA shall be adjusted on a pro forma basis, in a
manner reasonably acceptable to the Administrative Agent, to include, as of the
first day of any applicable period, any Permitted Acquisitions (if accounted for
as a merger or consolidation) and any Asset Dispositions (excluding any Asset
Disposition for an aggregate consideration of $10,000,000 or less) closed during
such period, including adjustments reflecting any non-recurring costs and any
extraordinary expenses of any Permitted Acquisitions and any Asset Dispositions
closed during such period calculated on a basis consistent with GAAP and
Regulation S-X of the Securities Exchange Act of 1934, as amended, or as
approved by the Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
Consolidated EBITDA for such period to the Consolidated Fixed Charges for such
period. In the event that the Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases or redeems any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock subsequent to the commencement of the period for which
the Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior
to the date as of which the calculation of the Consolidated Fixed Charge
Coverage Ratio is made (the “Consolidated Fixed Charges Calculation Date”), then
the Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

 

7



--------------------------------------------------------------------------------

In addition, for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio: (i) acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the
Consolidated Fixed Charges Calculation Date shall be given pro forma effect as
if they had occurred on the first day of the four-quarter reference period,
(ii) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, and
(iii) the Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges will not be obligations of the Borrower or any of its Restricted
Subsidiaries following the Consolidated Fixed Charges Calculation Date.

For purposes of making the computations referred to above, the pro forma change
in Consolidated EBITDA projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable cost savings and costs, as the
case may be, expected to be realized during the consecutive four-quarter period
commencing after an acquisition or similar transaction (the “Savings Period”)
will be included in such calculation for any reference period that includes any
of the Savings Period; provided that any such pro forma change to such
Consolidated EBITDA will be without duplication for cost savings and costs
actually realized and already included in such Consolidated EBITDA. If since the
beginning of such period any Person (that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period) will have made any Investment, acquisition,
disposition, merger or consolidation or discontinued operations that would have
required adjustment pursuant to this definition, then the Consolidated Fixed
Charge Coverage Ratio will be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or discontinued operation had occurred at the beginning of the
applicable four-quarter period.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, whether paid or accrued, excluding amortization of debt issuance costs
and original issue discount and other non-cash interest payments, plus, (b) the
consolidated interest that was capitalized during such period, plus, (c) any
interest expense on Indebtedness of another Person that is a Guaranty Obligation
of the Borrower or one of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or one of its Restricted Subsidiaries, whether or not
such Guaranty Obligation or Lien is called upon, plus, (d) the product of
(i) all dividends, whether paid or accrued and whether or not in cash, on any
series of preferred stock, other than (1) dividends on Capital Stock payable in
Capital Stock of the Borrower (other than Disqualified Stock) or (2) dividends
to the Borrower or a Restricted Subsidiary of the Borrower, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local effective cash tax rate
of the Borrower, expressed as a decimal, plus, (e) regularly scheduled
installments of principal payable with respect to all Consolidated Total
Indebtedness (but excluding any balloon payments due at maturity).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense (including interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Hedging Agreements) of the Borrower and its Restricted Subsidiaries, all
determined for such period on a Consolidated basis, without duplication, in
accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries, for any period, the aggregate of the Net Income of the Borrower
and its Restricted Subsidiaries for such period, on a Consolidated basis,
determined in accordance with GAAP; provided that: (a) the Net Income (but not
loss) of any Person that is not a Restricted Subsidiary or that is accounted for
by the equity method of accounting will be included only to the extent of the
amount of dividends or distributions paid in cash to the Borrower or a
Restricted Subsidiary, (b) the Net Income of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) the cumulative effect of changes in accounting principles will
be excluded and (d) the Net Income or loss of any Unrestricted Subsidiary will
be excluded, whether or not distributed to the Borrower or one of its
Subsidiaries.

“Consolidated Secured Debt” means as of any date of determination with respect
to the Borrower and its Restricted Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Restricted
Subsidiaries that is secured by a Lien on any asset or property of the Borrower
or any of its Restricted Subsidiaries.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Secured Debt as of such date minus (ii) the
aggregate amount of domestic Unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1 ending on or
immediately prior to such date.

“Consolidated Tangible Assets” means the total assets, less goodwill and other
intangibles, shown on the Borrower’s most recent Consolidated balance sheet,
determined on a Consolidated basis in accordance with GAAP less all write-ups
(other than write-ups in connection with acquisitions) subsequent to the Closing
Date in the book value of any asset (except any such intangible assets) owned by
the Borrower or any of its Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Total Indebtedness on such date minus (ii) the
aggregate amount of domestic Unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1 ending on or
immediately prior to such date.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Corporate Headquarters” means the parcel of real property located at 10 Burton
Hills Blvd., Nashville, Tennessee 37215, the improvements thereon and all
personal property owned by the Borrower, or other Credit Parties.

 

9



--------------------------------------------------------------------------------

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Incremental Term-2 Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Rating” means the corporate family rating or corporate rating of the
Borrower by Moody’s, S&P and/or Fitch, as applicable.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1 that with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any
Incremental Term Loan, participations in L/C Obligations or participations in
Swingline Loans required to be funded by it hereunder within two Business Days
of the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Lender, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

10



--------------------------------------------------------------------------------

“Designated Asset Contract” means each of the following contracts pursuant to
which the Borrower or any of its Restricted Subsidiaries has granted (a) an
option to purchase a Designated Asset for the Designated Asset Value or (b) a
right of reversion of all or a portion of the Borrower or a Restricted
Subsidiary’s ownership in such Designated Assets, in each case as in effect on
the date of this Agreement: (i) Contract Number CSP 901412 between the Ohio
Department of Rehabilitation and CoreCivic, Inc. regarding Lake Erie
Correctional Institution; (ii) Contract No. 467-019-955259-1, dated July 24,
1996, between the Georgia Department of Corrections and CoreCivic, Inc.
regarding Coffee Correctional Facility; (iii) Contract No. 467-019-955259-2,
dated July 24, 1996, between the Georgia Department of Corrections and
CoreCivic, Inc. regarding Wheeler Correctional Facility; (iv) Agreement, dated
October 6, 1998, between the Tallahatchie County Correctional Authority and
Corrections Corporation of America regarding the Tallahatchie County
Correctional Facility; (v) Contract for Facility Development—Design, Build,
dated July 22, 1998, between the Montana Department of Corrections and
Corrections Corporation of America regarding Crossroads Correctional Center;
(vi) Agreement dated September 16, 2010 between the Georgia Department of
Corrections and CoreCivic, Inc. regarding Jenkins Correctional Center;
(vii) Correctional Services Contract, dated October 1, 2014, between the State
of Oklahoma Department of Corrections and CoreCivic, Inc. or Cimarron
Correctional Facility and Davis Correctional Facility; (viii) Incarceration
Agreement, dated June 1, 2017, between the State of Tennessee, Department of
Correction and Hardeman County, Tennessee and the related Contract for the Lease
of Whiteville Correctional Facility, dated October 9, 2002, between Hardeman
County, Tennessee and Corrections Corporation of America; (ix) Management
Services Contract between Citrus County, Florida and Corrections Corporation of
America, effective October 1, 2005, that among other things, required the
Borrower to fund and construct a facility expansion that included 360 beds, a
new medical facility, and a new courtroom at the Citrus County Detention
Facility; (x) Agreement dated December 16, 2015, between the State of Arizona
Department of Corrections and CoreCivic, Inc. regarding Red Rock Correctional
Center; and (xi) any contract entered into after the Closing Date under which
the Borrower or any of its Restricted Subsidiaries has granted (a) an option to
purchase a Designated Asset for the Designated Asset Value or (b) a right of
reversion of all or a portion of its ownership in such Designated Asset;
provided that such contract is entered into in the ordinary course of business,
is consistent with past practices and is authorized by a resolution of the board
of directors of the Borrower set forth in an officer’s certificate, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
such contract has been approved by a majority of the members of the board of
directors of the Borrower and the option to purchase or right to reversion in
such contract is on terms the board of directors of the Borrower has determined
to be reasonable and in the best interest of the Borrower.

“Designated Asset Value” means the aggregate consideration specified in a
Designated Asset Contract to be received by the Borrower or a Restricted
Subsidiary upon the exercise of an option to acquire a Designated Asset pursuant
to the terms of a Designated Asset Contract.

“Designated Assets” means those Subject Facilities owned by the Borrower or any
of its Restricted Subsidiaries that are located in Lecanto, Florida; Nichols,
Georgia; Alamo, Georgia; Millen, Georgia; Tutwiler, Mississippi; Shelby,
Montana; Conneaut, Ohio; Cushing, Oklahoma; Holdenville, Oklahoma; Whiteville,
Tennessee; and Eloy, Arizona (Red Rock Correctional Center); and other Subject
Facilities acquired by the Borrower or a Restricted Subsidiary after the Closing
Date, in each case so long as, and to the extent that, the Borrower or such
Restricted Subsidiary has granted an option to purchase such Subject Facility
(or provided for the reversion of the Borrower’s (or such Restricted
Subsidiary’s) ownership interest in all or a portion of such Subject Facility)
pursuant to a Designated Asset Contract. The book value of each of the Subject
Facilities designated as Designated Assets as of December 31, 2017 is set forth
on Schedule 1.1(c).

 

11



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of the total
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an officer’s certificate of the Borrower,
setting forth the basis of such valuation, executed by the Borrower’s principal
executive officer or principal financial officer, less the amount of cash or
Cash Equivalents received in connection with the Asset Disposition, in form
reasonably satisfactory to the Administrative Agent; provided, however, that if
the Designated Non-Cash Consideration is in the form of Indebtedness, the total
amount of such Designated Non-Cash Consideration outstanding at one time shall
not exceed the greater of (a) $25,000,000 and (b) 2.50% of Consolidated Tangible
Assets.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Disqualified Stock” means any Capital Stock issued by any Credit Party that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder of the
Capital Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, prior to the date that is six
(6) months after the Revolving Credit Maturity Date. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with the provisions of this Agreement.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any State within the United States, but excluding any United
States territories.

“EEA Financial Institution” means (a) any credit institution or investment firm,
established in any EEA Member Country, that is subject to the supervision of an
EEA Resolution Authority, (b) any entity, established in an EEA Member Country,
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution, established in an EEA Member Country, that is
a Subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that satisfies all of the requirements to
be an assignee under Section 13.10(b)(iii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 13.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding six (6) years been maintained for the employees of any Credit Party or
any current or former ERISA Affiliate.

 

12



--------------------------------------------------------------------------------

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including requirements pertaining to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation, handling, reporting,
licensing, permitting, investigation or remediation of Hazardous Materials.

“Equity Issuance” means any issuance by the Borrower or any Restricted
Subsidiary to any Person that is not a Credit Party of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower or any
Subsidiary of the Borrower is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
that is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Hedging Obligation” means, with respect to any Subsidiary Guarantor,
any Hedging Obligation if, and to the extent that, all or a portion of the
guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract

 

13



--------------------------------------------------------------------------------

participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 13.26 and any other “keepwell, support or other agreement” for
the benefit of such Subsidiary Guarantor and any and all guarantees of such
Subsidiary Guarantor’s Hedging Obligations by other Credit Parties) at the time
the guaranty of such Subsidiary Guarantor, or a grant by such Subsidiary
Guarantor of a security interest, becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 4.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of January 6, 2012, by and among the Borrower, the lenders
party thereto and the Administrative Agent, as administrative agent.

“Existing Letters of Credit” means those letters of credit issued by Bank of
America, existing prior to the Closing Date and identified on Schedule 1.1(a).

“Extending Lender” has the meaning assigned thereto in Section 2.9(b).

“Extension Effective Date” has the meaning assigned thereto in Section 2.9(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, (iv) the aggregate principal amount of all Incremental Term Loans
made by such Lender then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

 

14



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (i) the letter agreement, dated December 7,
2011, among the Borrower, the Administrative Agent, the Arrangers and certain
Lenders and (ii) other additional letter agreements among the Borrower and
certain of the Arrangers, Lenders and/or the Administrative Agent in connection
with the Credit Facility.

“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Fitch” means Fitch, Inc. and any successor thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, for any period, Consolidated Net Income for such
period, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures calculated on the same basis.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

15



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States, any State
within the United States or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Government Securities” means securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality of
the United States government (provided that the full faith and credit of the
United States is pledged in support of those securities).

“Guaranty Obligation” means, with respect to the Borrower and its Restricted
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person including, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) that are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which requires investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law,
(e) that are deemed to constitute a nuisance or a trespass that pose a health or
safety hazard to Persons or neighboring properties under any Environmental Law,
or (f) that contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or nuclear fuel.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Hedging Agreement with a Credit Party or any of its
Subsidiaries permitted hereunder.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party or any of its Subsidiaries under any Hedging Agreement
(which such Hedging Agreement is permitted hereunder) with any Hedge Bank.

“HMT” means Her Majesty’s Treasury.

“IFRS” means the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

 

16



--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitment Effective Date” means the date, which
shall be a Business Day, on or before the Revolving Credit Maturity Date, but no
earlier than thirty (30) days after the date of delivery of the applicable
Incremental Revolving Credit Commitment Notification (unless a shorter period is
agreed to by the affected Lenders), on which each of the applicable increases to
the Revolving Credit Commitment shall become effective pursuant to Section 2.7.

“Incremental Revolving Credit Commitment Notification” has the meaning assigned
thereto in Section 2.7.

“Incremental Term Loan Agreement” means each agreement executed pursuant to
Section 2.8 by the Borrower and an existing Lender or a Person not theretofore a
Lender, as applicable, and acknowledged by the Administrative Agent and each
Subsidiary Guarantor, providing for an Incremental Term Loan hereunder,
acknowledging that any Person not theretofore a Lender shall be a party hereto
and have the rights and obligations of a Lender hereunder, and setting forth the
Incremental Term Loan Commitment of such Lender.

“Incremental Term Loan Commitment” means (a) as to any Lender, the obligation of
such Lender to make Incremental Term Loans to or for the account of the Borrower
hereunder in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on the Register, as such amount may be increased,
reduced or otherwise modified at any time or from time to time pursuant to the
terms hereof and (b) as to all Lenders, the aggregate obligations of all Lenders
to make the Incremental Term Loans, as applicable to the account of the
Borrower, as such amount may be increased, reduced or otherwise modified at any
time or from time to time and, in both clauses (a) and (b), shall include the
Incremental Term-2 Loan Commitment.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Revolving Credit Maturity Date, but no earlier than thirty
(30) days after the date of delivery of the applicable Incremental Term Loan
Notification (unless a shorter period is agreed to by the affected Lenders), on
which each of the Incremental Term Loan Lenders shall make Incremental Term
Loans to the Borrower pursuant to Section 2.8.

“Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8(b).

“Incremental Term Loan Note” means a promissory note made by the Borrower in
favor of an Incremental Term Loan Lender evidencing Incremental Term Loans made
by such Incremental Term Loan Lender, substantially in the form of Exhibit A-3.

“Incremental Term Loan Notification” has the meaning assigned thereto in
Section 2.8(a).

“Incremental Term Loans” means any incremental term loans made to the Borrower
pursuant to Section 2.8, and all such incremental term loans collectively as the
context requires, including the Incremental Term-2 Loan.

“Incremental Term-2 Loan” means the term loan made on the Closing Date in the
initial aggregate principal amount of $200,000,000.

 

17



--------------------------------------------------------------------------------

“Incremental Term-2 Loan Commitment” means, as to any Lender, the obligation of
such Lender to make a portion of the Incremental Term-2 Loan to the Borrower on
the Closing Date in an aggregate principal amount equal to the amount set forth
opposite such Lender’s name on Schedule 1.1(d).

“Incremental Term-2 Loan Facility” means the term loan facility established
pursuant to Section 2.10.

“Incremental Term-2 Loan Lenders” means the Lenders holding the Incremental
Term-2 Loan.

“Incremental Term-2 Loan Maturity Date” means the earliest to occur of
(a) April 17, 2023, subject to extension (in the case of each Incremental Term-2
Loan Lender consenting thereto) as provided in Section 2.9 and (b) the date of
acceleration of the Incremental Term-2 Loan by the Administrative Agent on
behalf of the Lenders pursuant to Section 11.2(a).

“Incremental Term-2 Loan Percentage” means, with respect to any Incremental
Term-2 Loan Lender at any time, the percentage of the total outstanding
principal balance of the Incremental Term-2 Loans represented by the outstanding
principal balance of such Incremental Term-2 Loan Lender’s Incremental Term-2
Loans. The Incremental Term-2 Loan Percentage of each Incremental Term-2 Loan
Lender on the Closing Date is set forth opposite the name of such lender on
Schedule 1.1(d).

“Indebtedness” means, with respect to the Borrower and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:

(a) all liabilities, obligations and indebtedness for borrowed money including
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including all obligations under non-competition, earn-out or
similar agreements), excluding trade payables arising in the ordinary course of
business;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases;

(d) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse (but excluding
any such Indebtedness arising as a result of a Lien on the Capital Stock of
Agecroft);

(e) all Guaranty Obligations of any such Person;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person;

(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Capital Stock of such Person; and

(h) all Net Hedging Obligations.

 

18



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Information” has the meaning assigned thereto in Section 13.11.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure of any Person and any confirming letter executed pursuant to
such agreement.

“Investments” means, with respect to any Person, without duplication, all direct
or indirect investments by such Person in other Persons (including Affiliates)
in the forms of loans (including Guaranty Obligations or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Capital Stock
or other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) Bank of America, in its capacity as issuer of any
Letters of Credit, or any successor thereto and (b) any Additional Issuing
Lender, in its capacity as issuer of any Letters of Credit. If there is more
than one Issuing Lender at any time, the term “Issuing Lender” shall be deemed
to refer to each of them individually.

“L/C Commitment” means the lesser of (a) Fifty Million Dollars ($50,000,000) and
(b) the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including the
applicable Issuing Lender and the Swingline Lender unless the context otherwise
requires) set forth on the signature pages hereto and each Person that hereafter
becomes a party to this Agreement as a Lender pursuant to Section 2.7,
Section 2.8 or Section 13.10.

 

19



--------------------------------------------------------------------------------

“Lender Addition and Acknowledgment Agreement” means each agreement executed
pursuant to Section 2.7 by the Borrower and an existing Lender or a Person not
theretofore a Lender, as applicable, and acknowledged by the Administrative
Agent and each Subsidiary Guarantor, providing for an increase in the Revolving
Credit Commitment hereunder, acknowledging that any Person not theretofore a
Lender shall be a party hereto and have the rights and obligations of a Lender
hereunder, and setting forth the Revolving Credit Commitment of such Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means:

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate or a comparable or successor
rate as approved by the Administrative Agent, as published by Bloomberg (or
other commercially available source providing quotations of London Interbank
Offered Rate as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at approximately 11:00 a.m., London time,
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one month commencing that day:

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =   

LIBOR

      1.00-Eurodollar Reserve Percentage   

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning provided in Section 4.8(b).

 

20



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset and
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Security Documents,
and each other document, instrument, certificate and agreement executed and
delivered by the Borrower or any Restricted Subsidiary in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedging Agreement and any Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and any Incremental Term Loans and “Loan” means any of such
Loans.

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries, taken as a whole, or (b) the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties.

“Material Indebtedness” means (a) any Indebtedness or Guaranty Obligations of
the Borrower or any of its Restricted Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $25,000,000 per annum,
(b) the Senior Unsecured Notes and any documents related thereto, and (c) the
documentation governing any Qualified Trust Indebtedness.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

 

21



--------------------------------------------------------------------------------

“Net Income” means, with respect to the Borrower and its Restricted Subsidiaries
for any period, the net income (loss) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however: (a) any gain or loss,
together with any related provision for taxes on such gain or loss, realized in
connection with: (i) any Asset Disposition; or (ii) the disposition of any
securities by the Borrower or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Restricted
Subsidiaries (whether by redemption, repurchase, defeasance, repayment or
otherwise), and any related premiums, fees and expenses, (b) any extraordinary
gain or loss, together with any related provision for taxes on such
extraordinary gain or loss, (c) any impairment losses (including those resulting
from impairment of goodwill recorded on the Consolidated financial statement of
the Borrower and its Restricted Subsidiaries pursuant to FASB ASC
350—Intangibles—Goodwill and Other and those resulting from impairment or
disposal of long-lived assets recorded on the Consolidated financial statements
of the Borrower or a Restricted Subsidiary pursuant to FASB ASC 360—Property,
Plant, and Equipment), (d) any loss resulting from the change in fair value of a
derivative financial instrument pursuant to FASB ASC 815—Derivatives and
Hedging, (e) amortization of debt issuance costs and (f) any Capital Stock-based
compensation expense.

“New Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning assigned thereto in Section 2.9(b).

“Notes” means the collective reference to the Revolving Credit Notes, the
Incremental Term Loan Notes and the Swingline Note.

“Notice Date” has the meaning assigned thereto in Section 2.9(a).

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations, (d) all Cash Management Obligations
and (e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Restricted Subsidiaries
to the Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that the Obligations shall exclude any Excluded
Hedging Obligations.

 

22



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 13.11(d).

“Participant Register” has the meaning assigned thereto in Section 13.11(d).

“PATRIOT Act” has the meaning assigned thereto in Section 13.22.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and that (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

“Permitted Acquisition” means any Investment by the Borrower or any Restricted
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:

(a) the Person or business to be acquired shall be engaged primarily in a
Permitted Business;

(b) if such transaction is a merger or consolidation, the Borrower or a
Restricted Subsidiary shall be the surviving Person and no Change in Control
shall have been effected thereby;

(c) the Borrower shall deliver to the Administrative Agent such documents as are
reasonably requested by the Administrative Agent pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11;

 

23



--------------------------------------------------------------------------------

(d) in the case of any acquisition with an aggregate purchase price greater than
$100,000,000, no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower (A) shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (B) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Agents;

(e) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition; and

(f) the Borrower shall provide such other documents and other information as may
be reasonably requested by the Administrative Agent in connection with the
acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Restricted Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Restricted Subsidiary, final copies or substantially
final drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other material agreement
evidencing such acquisition, including all legal opinions and each other
material document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

“Permitted Business” means the business conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date, including the privatization of
governmental services and the acquisition, development, ownership, operation and
leasing of real property intended to be leased primarily to Governmental
Authorities of or within the United States, and businesses reasonably related to
the foregoing or ancillary or incidental thereto or a reasonable extension
thereof

“Permitted Investments” means:

(a) any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(b) any Investment in cash or Cash Equivalents;

(c) any Permitted Acquisition;

(d) any Investment made as a result of the receipt of Purchase Notes or non-cash
consideration (including Designated Non-Cash Consideration) from an Asset
Disposition that was made pursuant to and in compliance with Section 10.4;

(e) any acquisition of assets solely in exchange for the issuance of Capital
Stock (other than Disqualified Stock) of the Borrower;

(f) any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

 

24



--------------------------------------------------------------------------------

(g) Hedging Obligations;

(h) other Investments in any other Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this subsection (h), not to exceed $200,000,000;

(i) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(j) loans or advances to employees made in the ordinary course of business of
the Borrower or any Restricted Subsidiary in an aggregate principal amount not
to exceed $5,000,000 outstanding at any one time;

(k) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(l) Investments in existence on the Closing Date and set forth on Schedule
1.1(b);

(m) Guaranty Obligations issued in accordance with Section 10.1;

(n) Investments that are made with Capital Stock of the Borrower (other than
Disqualified Stock of the Borrower);

(o) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in joint ventures in a Permitted Business, when taken together with all other
Investments made pursuant to this subsection (o), not to exceed $100,000,000
outstanding at any one time; and

(p) any Investment in any Person that is not at the time of such Investment, or
does not thereby become, a Restricted Subsidiary in an aggregate amount
(measured on the date such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (p) since the Closing Date (but, to the extent that
any Investment made pursuant to this clause (p) since the Closing Date is sold
or otherwise liquidated for cash, minus the lesser of (i) the cash return of
capital with respect to such Investment (less the cost of disposition, if any)
and (ii) the initial amount of such Investment) not to exceed ten percent (10%)
of Consolidated Tangible Assets; provided that such Person is engaged primarily
in a Permitted Business.

For all purposes of this Agreement, if an Investment meets the criteria of more
than one of the types of Permitted Investments described in the above clauses,
the Borrower (i) shall have the right to determine in its sole discretion the
clause to which such Investment is to be allocated, (ii) shall not be required
to allocate the amount of such Investment to more than one of such clauses,
(iii) may elect in its sole discretion to apportion such item of Investment
between or among any two or more of such clauses, and (iv) may reallocate or
reclassify all or any part of such Investment between or among any one or more
of such clauses at any time and from time to time, provided that, at the time
such reallocation or reclassification, such Investment meets the requirements of
the clause to which reallocated or reclassified.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

 

25



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Prison Facility” means any prison, correctional, detention or juvenile facility
owned or operated by the Borrower or any of its Restricted Subsidiaries and any
other facility used by the Borrower or any of its Restricted Subsidiaries in the
operation of a Permitted Business.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned thereto in Section 7.6.

“Purchase Notes” means notes or other obligations received by any Credit Party
in connection with an Asset Disposition of an Unoccupied Subject Facility that
is otherwise permitted pursuant to Section 10.4.

“Qualified Trust” means a trust or other special purpose vehicle formed for the
sole purpose of, and which is limited by its charter or other organizational
documents to conduct no business other than, issuing Qualified Trust Preferred
Stock and lending the proceeds from such issuance to the Borrower.

“Qualified Trust Indebtedness” means Indebtedness of the Borrower or its
Restricted Subsidiaries to a Qualified Trust (a) in an aggregate principal
amount not exceeding the amount of funds raised by such trust from the issuance
of Qualified Trust Preferred Stock and (b) that by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the Qualified Trust or the holder of any Qualified
Trust Preferred Stock), or upon the happening of any event, does not mature and
is not mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the Qualified Trust or any holder of
the Qualified Trust Preferred Stock, in whole or in part, on or prior to the
date that is 91 days after the Revolving Credit Maturity Date; provided that
such Qualified Trust Indebtedness may be redeemed pursuant to its terms upon a
change of control of the Borrower if the terms of such Qualified Trust
Indebtedness (a) define a “change of control” in a manner that is not more
expansive or inclusive than the change of control definition contained in this
Agreement and (b) explicitly provide that no payment shall be made with respect
to such Indebtedness upon a “change of control” unless such payment is permitted
by the provisions of this Agreement.

“Qualified Trust Preferred Stock” means a preferred stock or preferred interest
in a Qualified Trust the net proceeds from the issuance of which are used to
finance Qualified Trust Indebtedness and that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder of the Qualified Trust Preferred Stock),
or upon the happening of any event, does not mature and is not mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Qualified Trust Preferred Stock, in whole or in
part, on or prior to the date that is 91 days after the Revolving Credit
Maturity Date.

“Reaffirmation Agreement” means that certain reaffirmation agreement of even
date herewith executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties.

 

26



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Refinancing Indebtedness” has the meaning assigned thereto in Section 10.1(k).

“Register” has the meaning assigned thereto in Section 13.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders having Total
Credit Exposures representing more than fifty percent (50%) of the Total Credit
Exposures of all Lenders; provided that the Total Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, assistant controller, treasurer, assistant
treasurer, secretary or assistant secretary of a Credit Party, or any other
officer of a Credit Party reasonably acceptable to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning assigned thereto in Section 10.5.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be

 

27



--------------------------------------------------------------------------------

reduced at any time or from time to time pursuant to the terms hereof. The
Revolving Credit Commitment of all Revolving Credit Lenders on the Closing Date
shall be Eight Hundred Million Dollars ($800,000,000). The initial Revolving
Credit Commitment of each Revolving Credit Lender is set forth opposite the name
of such Lender on Schedule 1.1(d).

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders. The Revolving Credit Commitment
Percentage of each Revolving Credit Lender on the Closing Date is set forth
opposite the name of such lender on Schedule 1.1(d).

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) April 17,
2023, subject to extension (in the case of each Revolving Credit Lender
consenting thereto) as provided in Section 2.9, (b) the date of termination of
the entire Revolving Credit Commitment by the Borrower pursuant to
Section 2.5(a)(i), or (c) the date of termination of the Revolving Credit
Commitment by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Lender, substantially in the form of Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Rating Services, a division of S&P Global Inc.,
and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory that is
the subject or target of any Sanctions.

 

28



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
HMT, or other relevant sanctions authority having jurisdiction over the Borrower
or any of its Subsidiaries, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC), the United Nations Security Council, the European Union, HMT, or other
relevant sanctions authority having jurisdiction over the Borrower or any of its
Subsidiaries.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 12.5, any other holder from time to time of any Obligations and, in each
case, their respective successors and permitted assigns.

“Security Documents” means the collective reference to the Collateral Agreement,
the Reaffirmation Agreement and each other agreement or writing pursuant to
which any Credit Party purports to pledge or grant a security interest in any
property or assets securing the Obligations or any such Person purports to
guaranty the payment and/or performance of the Obligations.

“Senior Unsecured 2020 Notes” means the Indebtedness of the Borrower evidenced
by its 4.125% Senior Notes due 2020, in the original aggregate principal amount
of $325,000,000, issued pursuant to that certain Indenture dated as of April 4,
2013, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee.

“Senior Unsecured 2022 Notes” means the Indebtedness of the Borrower evidenced
by its 5.00% Senior Notes due 2022, in the original aggregate principal amount
of $250,000,000, issued pursuant to that certain Indenture dated as of
September 25, 2015, between the Borrower and U.S. Bank National Association, as
trustee, as amended and supplemented by that certain First Supplemental
Indenture dated as of September 25, 2015, among the Borrower, certain of its
Subsidiaries and U.S. Bank National Association, as trustee.

“Senior Unsecured 2023 Notes” means the Indebtedness of the Borrower evidenced
by its 4.625% Senior Notes due 2023, in the original aggregate principal amount
of $350,000,000, issued pursuant to that certain Indenture dated as of April 4,
2013, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee,.

“Senior Unsecured 2027 Notes” means the Indebtedness of the Borrower evidenced
by its 4.75% Senior Notes due 2027, in the original aggregate principal amount
of $250,000,000, issued pursuant to that certain Indenture dated as of
September 25, 2015, between the Borrower and U.S. Bank National Association, as
trustee, as amended and supplemented by that certain Second Supplemental
Indenture dated as of October 13, 2017, among the Borrower, certain of its
Subsidiaries and U.S. Bank National Association, as trustee.

“Senior Unsecured Notes” means the collective reference to (a) the Senior
Unsecured 2020 Notes, (b) the Senior Unsecured 2023 Notes, (c) the Senior
Unsecured 2022 Notes, (d) the Senior Unsecured 2027 Notes and (e) any other
instruments and agreements entered into by the Borrower or its Subsidiaries in
connection therewith. Solely for purposes of Sections 10.9 and 10.10, “Senior
Unsecured

 

29



--------------------------------------------------------------------------------

Notes” shall include any other senior unsecured notes issued by the Borrower and
permitted by this Agreement so long as the indenture or supplemental
indenture pursuant to which such senior unsecured notes are issued contains no
restrictions on the ability of the Borrower or a Restricted Subsidiary to incur
Liens on or with respect to any of its assets or properties as security for the
Obligations, or on the ability of a Restricted Subsidiary to pay dividends to
the Borrower, that in either case are more restrictive on the Borrower and its
Restricted Subsidiaries than those set forth in either (i) the Indenture
governing the Senior Unsecured 2020 Notes, dated as of April 4, 2013, among the
Borrower, certain of its Subsidiaries and U.S. Bank National Association, as
trustee, as amended and supplemented prior to July 22, 2015, (ii) the Indenture
governing the Senior Unsecured 2022 Notes, dated as of September 25, 2015,
between the Borrower and U.S. Bank National Association, as trustee, as amended
and supplemented by that certain First Supplemental Indenture dated as of
September 25, 2015, among the Borrower, certain of its Subsidiaries and U.S.
Bank National Association, as trustee, as further amended and supplemented prior
to October 6, 2015, (iii) the Indenture governing the Senior Unsecured 2023
Notes, dated as of April 4, 2013, among the Borrower, certain of its
Subsidiaries and U.S. Bank National Association, as trustee, as amended and
supplemented prior to July 22, 2015 or (iv) the Indenture dated as of
September 25, 2015, between the Borrower and U.S. Bank National Association, as
trustee, as amended and supplemented by that certain Second Supplemental
Indenture governing the Senior Unsecured 2027 Notes, dated as of October 13,
2017, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as further amended and supplemented prior to the
Closing Date.    

“Solvent” means, as to any Person on a particular date, that any such Person
(a) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is able to pay its
debts as they mature, (b) has assets having a value, both at fair valuation and
at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Stated Maturity” means, with respect to any installment of interest or
principal on any Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subject Facility” means any Prison Facility, community/reentry facility and
real property leased by a Governmental Authority of or within the United States
that is owned or operated by the Borrower or any of its Restricted Subsidiaries
and used by the Borrower or any of its Restricted Subsidiaries in the operation
of a Permitted Business.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Restricted Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by, or the
management of which is otherwise controlled by, such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary that
is a Restricted Subsidiary in existence on the Closing Date or that becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 8.11.

“Subsidiary Guaranty Agreement” means the amended and restated guaranty
agreement, dated as of January 6, 2012, executed by the Subsidiary Guarantors in
favor of the Administrative Agent for the ratable benefit of the Secured
Parties.

“SunTrust” means SunTrust Bank and its successors.

“Swingline Commitment” means the lesser of (a) Thirty Million Dollars
($30,000,000) and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation of
Bank of America as Administrative Agent in accordance with Section 12.6 and
(b) the Revolving Credit Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority with respect to this Agreement, any of the
other Loan Documents or the transactions that are the subject thereof, including
any interest, additions to tax or penalties applicable thereto.

“Termination Event” except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of

 

31



--------------------------------------------------------------------------------

ERISA, or (i) any event or condition that results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(j) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments, Revolving Credit Exposure and outstanding
Incremental Term Loans of such Lender at such time.

“Transactions” means, collectively, (a) the refinancing on the Closing Date of
the Indebtedness of the Borrower under the Existing Credit Agreement, (b) the
initial Extensions of Credit and (c) the payment of fees, commissions and
expenses in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.

“United States” means the United States of America.

“Unoccupied Subject Facility” means any Subject Facility owned by the Borrower
or its Restricted Subsidiaries that, for the twelve-month period ending on the
date of measurement, has had an average occupancy level of less than fifteen
percent (15%).

“Unrestricted Cash and Cash Equivalents” means, when referring to cash or Cash
Equivalents of the Borrower and its Subsidiaries, that such cash or Cash
Equivalents (a) do not appear or would not be required to appear as “restricted”
on the financial statements of the Borrower and its Subsidiaries and (b) other
than during a Collateral Release Period are held in an account in which the
Administrative Agent has a perfected security interest.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 8.12, but only to the extent that such
Subsidiary:

(a) has no Indebtedness that is recourse (directly or indirectly) to the
Borrower or any of its Restricted Subsidiaries;

 

32



--------------------------------------------------------------------------------

(b) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any of its Restricted Subsidiaries unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower;

(c) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Capital Stock or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (f) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (g) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including”, and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

33



--------------------------------------------------------------------------------

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein (including as prescribed by Section 13.9).
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. The
Borrower in its discretion may notify the Administrative Agent at any time that
it has elected to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean IFRS as in
effect from time to time; provided that, to the extent that such election would
affect any financial ratio set forth in this Agreement, (i) the Borrower shall
provide to the Administrative Agent financial statements and other documents
reasonably requested by the Administrative Agent or any Lender setting forth a
reconciliation with respect to such ratio or requirement made before and after
giving effect to such election and (ii) if the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
ratio to preserve the original intent thereof in light of such change.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

SECTION 1.9 Consolidation of Variable Interest Entities. All references herein
to Consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

 

34



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND EXTENSIONS OF CREDIT

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so

 

35



--------------------------------------------------------------------------------

recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Borrower pertain to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 12.3 and which Event of Default has not been waived
by the Required Lenders or the Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including non-satisfaction of the conditions set forth in Article V.
Further, each Revolving Credit Lender agrees and acknowledges that if prior to
the refunding of any outstanding Swingline Loans pursuant to this Section, one
of the events described in Section 11.1(i) or (j) shall have occurred, each
Revolving Credit Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B or such
other form as may be reasonably approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower (a “Notice of Borrowing”), not later than
12:00 noon (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, of its intention to borrow, specifying (A) the date of such borrowing,
which shall be a Business Day, (B) the amount of such borrowing, which shall be,
(x) with respect to Base Rate Loans (other than Swingline Loans) in an aggregate
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof, (y) with respect to LIBOR Rate Loans in an aggregate principal amount
of $3,000,000 or a whole multiple of $1,000,000 in excess thereof and (z) with
respect to Swingline Loans in whole multiples of $100,000, (C) whether such
Loans are to be Revolving Credit Loans or Swingline Loans, (D) in the case of
Revolving Credit Loans whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (E) in the case of LIBOR Rate Loans, the duration of the Interest
Period applicable thereto (provided that any Revolving Credit Loans made on the
Closing Date or any of the three (3) Business Days following the Closing Date
shall be made as Base Rate Loans unless the Borrower has delivered to the
Administrative Agent a funding indemnity letter in form and substance reasonably
satisfactory to the Administrative Agent not less than three (3) Business Days
prior to the date of such Revolving Credit Loans); provided that,
notwithstanding the foregoing, the Borrower may provide such notice to the
Administrative Agent by telephone; provided that any telephonic notice must be
confirmed promptly thereafter by delivery to the Administrative Agent of a
Notice of Borrowing. A Notice of Borrowing received after 12:00 noon shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 

36



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent, in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent, in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent, or as may
be otherwise agreed upon by the Borrower and the Administrative Agent from time
to time. Subject to Section 4.7, the Administrative Agent shall not be obligated
to disburse the portion of the proceeds of any Revolving Credit Loan requested
pursuant to this Section to the extent that any Revolving Credit Lender has not
made available to the Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 11.4). The application of any prepayment of
Revolving Credit Loans pursuant to this Section 2.4(b) shall be made, first, to
Base Rate Loans and, second, to LIBOR Rate Loans.

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit D or such other form as may be reasonably approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer (a “Notice of
Prepayment”), given not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative

 

37



--------------------------------------------------------------------------------

Agent shall promptly notify each Revolving Credit Lender. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
set forth in such notice. Partial prepayments shall be in an aggregate amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 12:00 noon shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate Revolving Credit Loans, Swingline Loans and
L/C Obligations, as applicable, outstanding after such reduction to the
Revolving Credit Commitment as so reduced, and if the Revolving Credit
Commitment as so reduced is less than the aggregate amount of all outstanding
Letters of Credit, the Borrower shall be required to deposit Cash Collateral in
a Cash Collateral account opened by the Administrative Agent in an amount equal
to such excess. Such Cash Collateral shall be applied in accordance with
Section 11.4. Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitment shall terminate if reduced to zero
pursuant to Section 2.5(a); otherwise, the Revolving Credit Commitment shall
terminate on the Revolving Credit Maturity Date.

SECTION 2.7 Increase in Revolving Credit Facility.

(a) As an alternative or in addition to Section 2.8 below, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrower shall have the right to request, upon not less than thirty
(30) days’ prior written notice (an “Incremental Revolving Credit Commitment
Notification”) to the Administrative Agent, an increase in the Revolving Credit
Commitment in an aggregate principal amount as may be specified by the Borrower.
Such Incremental Revolving Credit Commitment Notification shall specify the
applicable Incremental Revolving Credit Commitment Effective Date.

 

38



--------------------------------------------------------------------------------

(b) Increases in the Revolving Credit Commitment pursuant to this Section 2.7
shall be obtained from existing Lenders or from other banks, financial
institutions or investment funds that qualify as Eligible Assignees (each such
other bank, financial institution or investment fund, a “New Revolving Credit
Lender” and, collectively with the existing Lenders providing a portion of the
proposed increase in the Revolving Credit Commitment pursuant to this
Section 2.7, the “Incremental Revolving Credit Lenders”); provided that no
existing Lender shall have any obligation to increase its Revolving Credit
Commitment pursuant to this Section 2.7 and the failure by any existing Lender
to respond to a request for such increase shall be deemed to be a refusal of
such request by such existing Lender.

(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment pursuant to this Section 2.7:

(i) such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Revolving Credit Loans made thereunder) shall constitute
Obligations of the Borrower and shall be secured and guaranteed with the other
Extensions of Credit on a pari passu basis;

(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
applicable Incremental Revolving Credit Commitment Effective Date and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith, the Borrower and its Restricted Subsidiaries are in pro
forma compliance with the financial covenants set forth in Article IX;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Revolving Credit Commitment Effective Date or after
giving effect to such increase in the Revolving Credit Commitment pursuant to
this Section 2.7;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the applicable Incremental Revolving Credit Commitment Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct as of such particular
date);

(v) the Administrative Agent shall have received a resolution duly adopted by
the board of directors of each Credit Party authorizing such increase in the
Revolving Credit Commitment pursuant to this Section 2.7;

(vi) in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.7 (including the requested
increase) plus the aggregate amount of all Incremental Term Loans made pursuant
to Section 2.8, in each case after the Closing Date, exceed $350,000,000;

(vii) the amount of such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 shall not be less than a minimum principal amount of
$15,000,000, or, if less, the remaining amount permitted pursuant to clause
(vi) above;

 

39



--------------------------------------------------------------------------------

(viii) the Borrower and each Incremental Revolving Credit Lender shall execute
and deliver a Lender Addition and Acknowledgement Agreement to the
Administrative Agent for its acceptance and recording in the Register, which
shall be acknowledged by the Administrative Agent and each Subsidiary Guarantor
and shall be in form and substance reasonably satisfactory to the Administrative
Agent;

(ix) the Administrative Agent shall have received any documents or information
in connection with such increase in the Revolving Credit Commitment pursuant to
this Section 2.7 as it may request in its reasonable discretion;

(x) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations will be reallocated by the Administrative Agent
on the applicable Incremental Revolving Credit Commitment Effective Date among
the Lenders in accordance with their revised Revolving Credit Commitment
Percentages (and the Lenders agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 4.9 in connection with such reallocation as
if such reallocation were a repayment); and

(xi) each increase in the Revolving Credit Commitment shall have the same terms,
including interest rate and unused fees, as the existing Revolving Credit
Commitment.

(d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7 on the terms set forth above) on behalf of the Lenders;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender without the consent of
such Lenders adversely affected thereby in accordance with Section 13.2.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Incremental Revolving Credit Commitment Effective Date, (i) each Incremental
Revolving Credit Lender shall have a Revolving Credit Commitment as set forth in
the Register and all the rights and obligations of a Lender with a Revolving
Credit Commitment hereunder and (ii) all Revolving Credit Loans made on account
of any increase in the Revolving Credit Commitment pursuant to this Section 2.7
shall bear interest at the rate applicable to the Revolving Credit Loans
immediately prior to giving effect to such increase in the Revolving Credit
Commitment pursuant to this Section 2.7.

(f) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 13.10(c).

SECTION 2.8 Incremental Term Loans.

(a) As an alternative or in addition to Section 2.7 above, subject to the
conditions set forth in paragraphs (a) through (f) hereof, at any time prior to
the Revolving Credit Maturity Date, the Borrower, shall have the right to
request, upon not less than thirty (30) days’ prior written notice (an
“Incremental Term Loan Notification”) to the Administrative Agent, Incremental
Term Loans in an aggregate principal amount as may be specified by the Borrower.
Such Incremental Term Loan Notification shall specify the applicable Incremental
Term Loan Effective Date, and on such date, the Borrower shall deliver a Notice
of Borrowing with respect to such Incremental Term Loan. The Borrower shall not
deliver more than two (2) Incremental Term Loan Notifications during the term of
this Agreement.

 

40



--------------------------------------------------------------------------------

(b) Each Incremental Term Loan shall be obtained from existing Lenders or from
other banks, financial institutions or investment funds that qualify as Eligible
Assignees (each such other bank, financial institution or investment fund, a
“New Incremental Term Loan Lender” and, collectively with the existing Lenders
providing such Incremental Term Loan, the “Incremental Term Loan Lenders”);
provided that no existing Lender shall have any obligation to provide any
portion of such Incremental Term Loan and the failure by any existing Lender to
respond to a request for an Incremental Term Loan shall be deemed to be a
refusal of such request by such existing Lender.

(c) The following terms and conditions shall apply to each Incremental Term
Loan:

(i) such Incremental Term Loan shall constitute Obligations of the Borrower and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis;

(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
applicable Incremental Term Loan Effective Date and after giving effect thereto
and any Extensions of Credit made or to be made in connection therewith, the
Borrower and its Restricted Subsidiaries are in pro forma compliance with the
financial covenants set forth in Article IX;

(iii) no Default or Event of Default shall have occurred and be continuing as of
the applicable Incremental Term Loan Effective Date or after giving effect to
the making of any such Incremental Term Loan;

(iv) the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the applicable Incremental Term Loan Effective Date with the same effect as if
made on and as of such date (other than those representations and warranties
that by their terms speak as of a particular date, which representations and
warranties shall be true and correct as of such particular date);

(v) the Administrative Agent shall have received a resolution duly adopted by
the board of directors of each Credit Party authorizing such Incremental Term
Loan;

(vi) each Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent and the Incremental Term Loan Lenders
making such Incremental Term Loan, but will not in any event have a maturity
date earlier than the Revolving Credit Maturity Date;

(vii) in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.8 (including the requested Incremental
Term Loan) plus the aggregate amount of all increases in the Revolving Credit
Commitment pursuant to Section 2.7, in each case after the Closing Date, exceed
$350,000,000;

(viii) the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $15,000,000, or, if less, the remaining
amount permitted pursuant to clause (vii) above;

(ix) the Borrower and each Incremental Term Loan Lender shall execute and
deliver an Incremental Term Loan Agreement to the Administrative Agent, for its
acceptance and recording in the Register, which shall be acknowledged by the
Administrative Agent and each Subsidiary Guarantor and shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

 

41



--------------------------------------------------------------------------------

(x) the Administrative Agent shall have received any documents or information in
connection with such Incremental Term Loan as it may request in its reasonable
discretion.

(d) Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the Incremental Term Loan on the terms set forth above) on behalf of
the Lenders; provided that such amendment shall not modify this Agreement or any
other Loan Document in any manner materially adverse to any Lender without the
consent of such Lenders adversely affected thereby in accordance with
Section 13.2.

(e) Upon the execution, delivery, acceptance and recording of the applicable
Incremental Term Loan Agreement, from and after the applicable Incremental Term
Loan Effective Date, each Incremental Term Loan Lender shall have an Incremental
Term Loan Commitment as set forth in the Register and all the rights and
obligations of a Lender with such an Incremental Term Loan Commitment hereunder.
The applicable Incremental Term Loan Lenders shall make the Incremental Term
Loan to the Borrower on the applicable Incremental Term Loan Effective Date in
an amount equal to the Incremental Term Loan Commitment of each Incremental Term
Loan Lender with respect to such Incremental Term Loan as agreed upon pursuant
to subsection (b) above.

(f) The Administrative Agent shall maintain a copy of each Incremental Term Loan
Agreement delivered to it in accordance with Section 13.10(c).

SECTION 2.9 Extension of Maturity Date.

(a) Requests for Extension. During a Collateral Release Period, the Borrower
may, by notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) not later than 45 days prior to the Revolving Credit
Maturity Date or Incremental Term-2 Loan Maturity Date, as applicable, request
that each Revolving Credit Lender or Incremental Term-2 Loan Lender, as
applicable, extend for one year the Maturity Date applicable to such Lender’s
Loans or Revolving Credit Commitment, which request shall indicate the date by
which each applicable Lender shall respond to such request (which shall not be
later than 20 days after the date the Administrative Agent is notified of such
request) (such date, the “Notice Date”) and the date on which such extension
shall be effective (which shall not be earlier than 45 days after the date the
Administrative Agent is notified of such request, unless otherwise agreed by the
Administrative Agent in its sole discretion) (such date, the “Extension
Effective Date”); provided that the Borrower may only make one such request
during any twelve-month period and two such requests during the term of this
Agreement.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given on or prior to
the applicable Notice Date, advise the Administrative Agent whether or not such
Lender agrees to such extension (and each Lender that determines not to so
extend its Revolving Credit Maturity Date or Incremental Term-2 Loan Maturity
Date, as applicable (each Lender that determines to extend its Revolving Credit
Maturity Date or Incremental Term-2 Loan Maturity Date, as applicable, is
sometimes herein referred to as an “Extending Lender”, and each Lender that
determines not to extend its Revolving Credit Maturity Date or Incremental
Term-2 Loan Maturity Date, as applicable, is sometimes herein referred to as a
“Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the applicable
Notice Date) and any Lender that does not so advise the Administrative Agent on
or before the Notice Date shall be deemed to be a Non-Extending Lender). The
election of any Lender to agree to such extension shall not obligate any other
Lender so to agree.

 

42



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section promptly (and, in
any event, not more than two Business Days after the applicable Notice Date).

(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the applicable Extension Effective Date to replace each Non-Extending
Lender with, and add as “Revolving Credit Lenders” or “Incremental Term-2 Loan
Lenders”, as applicable, under this Agreement in place thereof, one or more
Eligible Assignees (each, an “Additional Commitment Lender”) in accordance with
the procedures provided in Section 4.12, each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption pursuant to which
such Additional Commitment Lender shall, effective as of the Extension Effective
Date, undertake a Revolving Credit Commitment or Incremental Term-2 Loan
Commitment, as applicable (and, if any such Additional Commitment Lender is
already a Revolving Credit Lender, its Revolving Credit Commitment shall be in
addition to such Revolving Credit Lender’s Revolving Credit Commitment hereunder
on such date) and/or acquire outstanding Incremental Term-2 Loans from such
Non-Extending Lender.

(e) Minimum Extension Requirement.

(i) If (and only if) the total of the Revolving Credit Commitments of the
Revolving Credit Lenders that have agreed so to extend their Revolving Credit
Maturity Date and the additional Revolving Credit Commitments of the applicable
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Credit Commitments in effect immediately prior to the applicable
Notice Date, then, effective as of the applicable Extension Effective Date, the
Revolving Credit Maturity Date of each Extending Lender and of each applicable
Additional Commitment Lender shall be extended to the date falling one year
after the Revolving Credit Maturity Date (except that, if such date is not a
Business Day, such Revolving Credit Maturity Date as so extended shall be the
next preceding Business Day), and each applicable Additional Commitment Lender
shall thereupon become a “Revolving Credit Lender” for all purposes of this
Agreement.

(ii) If (and only if) the total of the outstanding Incremental Term-2 Loans of
the Incremental Term-2 Loan Lenders that have agreed so to extend their
Incremental Term-2 Loan Maturity Date and the additional Incremental Term-2 Loan
Commitments of the applicable Additional Commitment Lenders shall be more than
50% of the aggregate amount of the outstanding Incremental Term-2 Loans in
effect immediately prior to the applicable Notice Date, then, effective as of
the applicable Extension Effective Date, the Incremental Term-2 Loan Maturity
Date of each applicable Extending Lender and of each applicable Additional
Commitment Lender shall be extended to the date falling one year after the
Incremental Term-2 Loan Maturity Date (except that, if such date is not a
Business Day, such Incremental Term-2 Loan Maturity Date as so extended shall be
the next preceding Business Day), and each applicable Additional Commitment
Lender shall thereupon become an “Incremental Term-2 Loan Lender” for all
purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Credit Maturity Date or Incremental Term-2 Loan
Maturity Date, as applicable, pursuant to this Section shall not be effective
with respect to any Lender unless;

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Effective Date of such extension and after giving effect
thereto;

(ii) the representations and warranties contained in this Agreement are true and
correct in all material respects on and as of the applicable Extension Effective
Date of such extension and after giving effect thereto, as though made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); provided that
any representation and warranty qualified by materiality, Material Adverse
Effect or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects;

 

43



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall have received a certificate from the
Borrower signed by a Responsible Officer on behalf of the Borrower certifying
the accuracy of the foregoing clauses (i) and (ii); and

(iv) the Borrower shall have delivered or caused to be delivered any other
customary documents reasonably requested by the Administrative Agent or the
Required Lenders.

Upon satisfaction of the foregoing conditions, the extension of the Revolving
Credit Maturity Date or Incremental Term-2 Loan Maturity Date, as applicable,
shall be effective as of the applicable Extension Effective Date.

(g) Maturity Date for Non-Extending Lenders.

(i) On the Revolving Credit Maturity Date of each applicable Non-Extending
Lender, the Borrower (i) shall repay such Non-Extending Lender in accordance
with Section 2.4 and (ii) after giving effect thereto, shall prepay any
Revolving Credit Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 4.9) to the extent necessary to keep outstanding
Revolving Credit Loans ratable with any revised Revolving Credit Commitment
Percentages of the respective Revolving Credit Lenders effective as of such
date.

(ii) On the Incremental Term-2 Loan Maturity Date of each applicable
Non-Extending Lender, the Borrower shall repay such Non-Extending Lender in
accordance with Section 2.10 (and pay any additional amounts required pursuant
to Section 4.9).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 4.6 or 13.2 to the contrary.

SECTION 2.10 Incremental Term-2 Loan.

(a) Incremental Term-2 Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Lender with an Incremental Term-2 Loan Commitment severally agrees to make the
Incremental Term-2 Loan in Dollars to the Borrower on the Closing Date in a
principal amount equal to such Lender’s Incremental Term-2 Loan Commitment.

(b) Procedure for Advance of Incremental Term-2 Loan. The Borrower shall give
the Administrative Agent a Notice of Borrowing (i) prior to 12:00 noon on the
Closing Date requesting that the Incremental Term-2 Loan Lenders make the
Incremental Term-2 Loan as a Base Rate Loan on such date or (ii) at least three
(3) Business Days prior to the Closing Date requesting that the Incremental
Term-2 Loan Lenders make the Incremental Term-2 Loan as a LIBOR Rate Loan on
such date. Upon receipt of such written notice, the Administrative Agent shall
promptly notify each Incremental Term-2 Loan Lender thereof. Not later than 2:00
p.m. on the Closing Date, each Incremental Term-2 Loan Lender will make
available to the Administrative Agent for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the amount of such Incremental Term-2 Loan to be made by
such Incremental Term-2 Loan Lender. The Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of the Incremental Term-2 Loan
in immediately available funds by wire transfer as may be designated by the
Borrower in writing.

 

44



--------------------------------------------------------------------------------

(c) Repayment of Incremental Term-2 Loan. The Borrower shall repay the aggregate
outstanding principal of the Incremental Term-2 Loan in consecutive quarterly
installments on the last Business Day of each fiscal quarter (beginning on
September 30, 2018) as set forth below, with the remainder due on the
Incremental Term-2 Loan Maturity Date:

 

PAYMENT

DATE

  

PRINCIPAL

INSTALLMENT

3Q2018

   $1,250,000

4Q2018

   $1,250,000

1Q2019

   $1,250,000

2Q2019

   $1,250,000

3Q2019

   $2,500,000

4Q2019

   $2,500,000

1Q2020

   $2,500,000

2Q2020

   $2,500,000

3Q2020

   $2,500,000

4Q2020

   $2,500,000

1Q2021

   $2,500,000

2Q2021

   $2,500,000

3Q2021

   $2,500,000

4Q2021

   $2,500,000

1Q2022

   $2,500,000

2Q2022

   $2,500,000

3Q2022

   $3,750,000

4Q2022

   $3,750,000

1Q2023

   $3,750,000

Incremental Term-2

Loan Maturity Date

   The aggregate
outstanding principal
amount of the
Incremental Term-2
Loan

If the Incremental Term-2 Loan Maturity Date is extended as provided in
Section 2.9, the Borrower shall continue to make principal payments in respect
of the Incremental Term-2 Loan in consecutive quarterly installments in the
amount of $3,750,000 each, payable on the last Business Day of each fiscal
quarter on or after the original Incremental Term-2 Loan Maturity Date, with the
aggregate outstanding principal balance due on the Incremental Term-2 Loan
Maturity Date as so extended.

(d) Prepayment of Incremental Term-2 Loan.

(i) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Incremental Term-2 Loan,
in whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 12:00 noon (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment, whether the prepayment is of LIBOR
Rate Loans or Base Rate Loans or a combination thereof, and if a combination
thereof, the amount allocable to each. Each optional prepayment of the
Incremental Term-2 Loan hereunder shall be in an aggregate

 

45



--------------------------------------------------------------------------------

principal amount of at least $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the remaining scheduled principal
installments of the Incremental Term-2 Loan pursuant to Section 2.10(c) as
directed by the Borrower. Each prepayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9. A Notice of Prepayment received
after 12:00 noon shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the applicable Incremental Term-2
Loan Lenders of each Notice of Prepayment.

(ii) No Reborrowings. Amounts prepaid under the Incremental Term-2 Loan pursuant
to this Section 2.10(d) may not be reborrowed.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Maturity Date in such form
as may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the Administrative Agent has
determined that (a) the L/C Obligations would exceed the L/C Commitment or
(b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (other than Existing Letters of Credit or as
otherwise agreed to by the applicable Issuing Lender and the Administrative
Agent), (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date and (iv) be subject to the ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. Notwithstanding the foregoing, each Issuing Lender agrees to
issue Letters of Credit with an expiration date later than the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date (but no later than one
year from the date of issuance thereof) in reliance upon the agreement by the
Borrower to Cash Collateralize such Letters of Credit in an amount equal to 105%
of the aggregate amount available to be drawn under such Letters of Credit by
the date that is thirty (30) days prior to the Revolving Credit Maturity Date,
and the Borrower agrees so to Cash Collateralize such Letters of Credit by such
date, it being understood that, except with respect to drawings made under such
Letters of Credit prior to the date of receipt of such Cash Collateral by the
applicable Issuing Lender, the Administrative Agent and the Lenders (other than
the applicable Issuing Lender) shall, after the date of receipt of such Cash
Collateral by the applicable Issuing Lender, be released from any and all
obligations to purchase participations or make Revolving Credit Loans in respect
of such Letters of Credit. As of the Closing Date, each of the Existing Letters
of Credit shall constitute, for all purposes of this Agreement and the other
Loan Documents, a Letter of Credit issued and outstanding hereunder. No Issuing
Lender shall at any time be obligated to issue any Letter of Credit hereunder if
such issuance would violate, or cause such Issuing Lender or any L/C Participant
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.

 

46



--------------------------------------------------------------------------------

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Article III shall be subject to the terms and conditions of
Section 4.14 and Section 4.15.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender and the Administrative Agent a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit. Upon receipt of such
Letter of Credit, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the issuance and upon request by any Revolving Credit Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein, provided that
the Administrative Agent shall be obligated to deliver the foregoing with
respect to a Letter of Credit issued by an Additional Issuing Lenders only after
receipt by the Administrative Agent of all notices required to be delivered to
the Administrative Agent with respect thereto.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the
average daily amount available to be drawn under such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, for Letters of Credit
issued by Bank of America, the Borrower shall pay to the Administrative Agent,
for the account of such Issuing Lender, an issuance fee with respect to each
Letter of Credit in an amount equal to the face amount of such Letter of Credit
multiplied by one eighth of one percent (0.125%) per annum. Such issuance fee
shall be payable quarterly in arrears on the last Business Day of each calendar
quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Revolving Credit Maturity Date and thereafter on demand
of the Administrative Agent. For Letters of Credit issued by Additional Issuing
Lenders, the Borrower shall pay to the applicable Additional Issuing Lender such
issuance fees as shall be agreed to by the Borrower and such Additional Issuing
Lender.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the applicable Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

47



--------------------------------------------------------------------------------

SECTION 3.4 L/C Participations.

(a) The applicable Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the applicable Issuing Lender to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from such Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk, an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the applicable Issuing Lender that,
if a draft is paid under any Letter of Credit for which such Issuing Lender is
not reimbursed in full by the Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
that is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the applicable Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify the Administrative Agent and each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to the applicable Issuing Lender
after the date such payment is due, such L/C Participant shall pay to such
Issuing Lender on demand, in addition to such amount, the product of (i) such
amount, times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the applicable Issuing Lender with respect to any amounts owing
under this Section shall be presumed correct in the absence of manifest error.
With respect to payment to the applicable Issuing Lender of the unreimbursed
amounts described in this Section, if the L/C Participants receive notice that
any such payment is due (A) prior to 2:00 p.m. on any Business Day, such payment
shall be due that Business Day, and (B) after 2:00 p.m. on any Business Day,
such payment shall be due on the following Business Day.

(c) Whenever, at any time after the applicable Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Administrative Agent and the applicable Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent

 

48



--------------------------------------------------------------------------------

requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse such Issuing Lender
for the amount of the related drawing and costs and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the applicable Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including
non-satisfaction of the conditions set forth in Section 2.3(a) or Article V. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the applicable Issuing Lender as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
that would be payable on any outstanding Base Rate Loans that were then overdue
from the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including any Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower may have or have had against the applicable
Issuing Lender or any beneficiary of a Letter of Credit or any other Person. The
Borrower also agrees that the applicable Issuing Lender and the L/C Participants
shall not be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The applicable Issuing Lender and the
Administrative Agent shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by such Issuing Lender’s or Administrative Agent’s gross
negligence, willful misconduct or breach in bad faith of its obligations
hereunder, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the applicable Issuing Lender or the Administrative Agent under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence, willful misconduct or breach in bad faith of its
obligations hereunder, shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender, the Administrative Agent or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
and the Administrative Agent to the Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Appointment and Duties of Additional Issuing Lenders. The Borrower
may appoint Additional Issuing Lenders by agreement with the applicable
Additional Issuing Lender and written notice to the Administrative Agent given
at least two (2) Business Days before the issuance of any Letters of Credit by
such Additional Issuing Lender. Any Revolving Credit Lender designated as an
Additional Issuing Lender shall remain as such until the Borrower gives written
notice to the Administrative Agent that such Revolving Credit Lender is no
longer an Additional Issuing Lender or

 

49



--------------------------------------------------------------------------------

such Additional Issuing Lender resigns pursuant to Section 13.10(g)(ii);
provided that no L/C Obligations remain outstanding with respect to such
Additional Issuing Lender. Each Additional Issuing Lender shall notify the
Administrative Agent at least two (2) Business Days before (i) the issuance of
any Letter of Credit by such Additional Issuing Lender and (ii) any amendment or
modification to any Letter of Credit issued by such Additional Issuing Lender.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and Incremental Term Loans
shall bear interest at (A) the Base Rate plus the Applicable Margin or (B) the
LIBOR Rate plus the Applicable Margin (provided that any Revolving Credit Loans
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower has delivered
to the Administrative Agent a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent not less than three
(3) Business Days prior to the date of such Revolving Credit Loans) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2. Any Loan
or any portion thereof as to which the Borrower has not duly specified an
interest rate as provided herein shall be deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3) or
six (6) months or, if agreed by all of the relevant Lenders, twelve (12) months;
provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Incremental Term-2 Loan Maturity Date, as applicable; and

(v) there shall be no more than twelve (12) Interest Periods in effect at any
time.

 

50



--------------------------------------------------------------------------------

(c) Default Rate. Subject to Section 11.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 11.1(a), (b),
(i) or (j), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding such LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign. Such interest shall be payable
on demand of the Administrative Agent.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2018; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to LIBOR)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.4(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest or loan charges under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the amount collectible
at the highest rate permissible under any Applicable Law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
In the event that such a court determines that the Lenders have charged or
received interest or loan charges hereunder in excess of the amount collectible
at the highest permissible rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest or loan charges received by the Lenders in excess of the
amount collectible at the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest or loan charges in excess of those
that may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$3,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $2,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate

 

51



--------------------------------------------------------------------------------

Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 2:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation. In the
event the Borrower shall fail to give any required notice as described in this
Section 4.2 or if such continuation or conversion is not permitted pursuant to
the terms of this Agreement, any LIBOR Rate Loans shall be automatically
converted to Base Rate Loans on the last day of the then expiring Interest
Period.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating such Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2018 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Administrative Agent’s and Other Fees. The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts and the
account of each Lender fees in the amounts and at the times specified in the
applicable Fee Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

SECTION 4.4 Manner of Payment.

(a) Each payment by the Borrower on account of the principal of or interest on
the Loans or of any fee, commission or other amounts (including any
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds, and shall be made without any set-off, counterclaim or
deduction whatsoever. Any payment received after such time but before 2:00 p.m.
on such day shall be deemed a payment on such date for the purposes of
Section 11.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its Commitment Percentage (except as specified below) and shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent on account of the principal of or interest on the

 

52



--------------------------------------------------------------------------------

Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the applicable Issuing Lender or the L/C Participants, as the
case may be. Payment of the Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent, and any amount payable to any
Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii) if any payment under this Agreement shall be specified to be
made upon a day that is not a Business Day, it shall be made on the next
succeeding day that is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

(b) Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender, each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.15(a)(ii).

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be presumed
correct absent manifest error of the amount of the Extensions of Credit made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Incremental Term Loan Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans,
Incremental Term Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records. Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 13.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

 

53



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this Section 4.6 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Section 2.3(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be presumed correct, absent manifest error. If
such Lender’s Commitment Percentage of such borrowing is not made available to
the Administrative Agent by such Lender within three (3) Business Days after
such borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a) Temporary Circumstances Affecting LIBOR Rate Availability. Except in the
case of circumstances described in Section 4.8(b), if the Required Lenders
determine that for any reason in connection with any request for a LIBOR Rate
Loan or a conversion to or continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (ii) adequate and
reasonable means do

 

54



--------------------------------------------------------------------------------

not exist for determining LIBOR for any requested Interest Period with respect
to a proposed LIBOR Rate Loan, or (iii) because of changes in circumstances
affecting foreign exchange and interbank markets generally LIBOR for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of LIBOR Rate Loans or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans hereunder in the
amount specified therein.

(b) Non-Temporary Circumstances Affecting LIBOR Rate Availability.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis, and such circumstances are unlikely
to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar-denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, the Borrower
may revoke any pending request for a borrowing of, conversion to or continuation
of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein. Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

55



--------------------------------------------------------------------------------

(c) Laws Affecting LIBOR Rate Availability. If, after the date hereof, any
Change in Law shall make it unlawful or impossible for any of the Lenders (or
any of their respective Lending Offices) to honor its obligations hereunder to
make or maintain any LIBOR Rate Loan, or to determine or charge interest rates
based upon the LIBOR Rate, or any Governmental Authority imposes material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank markets, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrower and the other Lenders. Thereafter,
until the Administrative Agent notifies the Borrower that such circumstances no
longer exist, (i) the obligations of such Lender to make or continue LIBOR Rate
Loans and the right of the Borrower to convert any Loan or continue any Loan as
a LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans hereunder, and (ii) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), repay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
repayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 4.9 Indemnity. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 4.12(b);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.9, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at LIBOR used in determining the LIBOR Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBOR
Rate Loan was in fact so funded.

 

56



--------------------------------------------------------------------------------

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, such
Issuing Lender or other Recipient, the Borrower shall promptly pay to any such
Lender, such Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, any Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

57



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender, any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender, any Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, such Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 4.11 Taxes.

(a) Issuing Lenders. For purposes of this Section 4.11, the term “Lender”
includes each Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (b) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be presumed correct absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in

 

58



--------------------------------------------------------------------------------

connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as is reasonably practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 4.11, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return (if any) reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form

 

59



--------------------------------------------------------------------------------

W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

60



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Revolving Credit Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(i) Treatment of Certain Refunds. If the Administrative Agent, a Lender or any
Issuing Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.11 (including by the payment of additional amounts
pursuant to this Section 4.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (i), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(j) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, each party’s obligations under this Section 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

61



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender, a Non-Extending Lender
or a Restricted Lender (as defined below), then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.10), all of its interests, rights (other than its existing rights to
payments pursuant to Section 4.10 or Section 4.11) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) in the case of any such assignment by a Restricted Lender, the assignee
must have approved in writing the substance of the amendment, waiver or consent
which caused the assignor to be a Restricted Lender; and

(v) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. For the purposes of this Section 4.12, a “Restricted Lender”
means a Lender that fails to approve an amendment, waiver or consent requested
by the Credit Parties pursuant to Section 13.2 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

SECTION 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

62



--------------------------------------------------------------------------------

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than Liens permitted under Sections 10.2(a) or (k)),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 4.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the applicable Issuing Lender and the Swingline Lender
that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, the applicable Issuing
Lender and the Swingline Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

SECTION 4.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of each Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to

 

63



--------------------------------------------------------------------------------

(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize each Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit and Swingline
Loans issued under this Agreement, in accordance with Section 4.14; sixth, to
the payment of any amounts owing to the Lenders, each Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Lender and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

 

64



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.14.

(vi) New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 4.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that the agreement of the
Borrower shall not be required during the occurrence and continuation of a
Default or Event of Default; and provided, further, that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

 

65



--------------------------------------------------------------------------------

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), an Incremental
Term Loan Note in favor of each Incremental Term-2 Loan Lender requesting an
Incremental Term Loan, the Security Documents (including the Reaffirmation
Agreement), together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Agents shall have received each of the
following in form and substance reasonably satisfactory to the Agents:

(i) Officer’s Certificate of the Borrower. A certificate from the chief
financial officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true, correct and complete in all respects and that all other
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; and that each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 5.1 and Section 5.2 that
has not been waived.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary or other Responsible Officer of each Credit
Party certifying as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation of such Credit Party and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation, (or,
if applicable, certification by such Responsible Officer that such articles of
incorporation or formation have not been amended since the last date on which
they were previously delivered to the Administrative Agent), (B) the bylaws or
other governing document of such Credit Party as in effect on the Closing Date
(or, if applicable, certification by such Responsible Officer that such bylaws
or other governing document have not been amended since the last date on which
they were previously delivered to the Administrative Agent), (C) resolutions
duly adopted by the sole member, board of directors or other governing body of
such Credit Party authorizing the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

(iv) Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

(v) Tax Forms. If applicable, copies of the United States Internal Revenue
Service forms required by Section 4.11(g).

 

66



--------------------------------------------------------------------------------

(c) Lien Search. The Administrative Agent shall have received the results of a
Lien search, in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all Collateral of
such Credit Party, indicating among other things that the assets of each such
Credit Party are free and clear of any Lien except for Permitted Liens.

(d) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no Applicable Law in the reasonable judgment of the Administrative Agent
could reasonably be expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted or overtly threatened in writing before
any Governmental Authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises out of, this
Agreement or the other Loan Documents or the consummation of the Transactions.

(e) Financial Matters.

(i) Financial Projections. The Agents shall have received pro forma Consolidated
financial statements for the Borrower and its Restricted Subsidiaries, and
forecasts prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on an annual basis for each year during the
term of the Credit Facility.

(ii) Financial Condition Certificate. The Borrower shall have delivered to the
Agents a certificate, in form and substance satisfactory to the Agents, and
certified as accurate by a Responsible Officer, that (A) after giving effect to
the Transactions, the Borrower and its Restricted Subsidiaries are Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
after giving effect to the Transactions with the covenants contained in Article
IX, and (C) the financial projections previously delivered to the Agents
represent the good faith estimates (utilizing assumptions believed by management
of the Borrower to be reasonable) of the financial condition and operations of
the Borrower and its Restricted Subsidiaries.

(iii) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Agents, the Arrangers and the Lenders the fees set forth or referenced in
Section 4.3 that are then due and any other accrued and unpaid fees or
commissions, to the extent invoiced, due hereunder (including legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

(f) Miscellaneous.

(i) Notice of Borrowing. As to the initial Extensions of Credit, the
Administrative Agent shall have received a Notice of Borrowing from the Borrower
in accordance with Section 2.3(a), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.

 

67



--------------------------------------------------------------------------------

(ii) Due Diligence. The Agents shall have each completed, to its reasonable
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
reasonably satisfactory to the Agents in their sole discretion.

(iii) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent, the Arrangers and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations not less than five
Business Days prior to the Closing Date.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and convert or continue any Loan and the obligation of any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties of the Borrower and each other Credit Party contained in Article VI
and each other Loan Document that are subject to materiality or Material Adverse
Effect qualifications shall be true and correct in all respects and the
representations and warranties of the Borrower and each other Credit Party
contained in Article VI and each other Loan Document that are not subject to
materiality or Material Adverse Effect qualifications shall be true and correct
in all material respects, in each case, both before and after giving effect to
such proposed borrowing, continuation, conversion, issuance or extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

 

68



--------------------------------------------------------------------------------

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) and Section 4.2.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a) Organization; Power; Qualification. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Borrower and its Restricted Subsidiaries are organized and
qualified to do business as of the Closing Date are described on Schedule
6.1(a).

(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 6.1(b). As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares or other
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.1(b). As of the Closing Date, all
outstanding shares of the Capital Stock of the Borrower’s Subsidiaries have been
duly authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b). The
shareholders, members or partners, as applicable, of each Subsidiary of the
Borrower and the number of shares owned by each as of the Closing Date are
described on Schedule 6.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever that are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Subsidiaries of the Borrower, except as described on Schedule
6.1(b).

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
duly authorized officers or other representatives of the Borrower and each of
its Restricted Subsidiaries party thereto, and each such document constitutes
the legal, valid and binding obligation of the Borrower or the Restricted
Subsidiary party thereto, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect that affect the enforcement of creditors’ rights and the availability of
equitable remedies.

 

69



--------------------------------------------------------------------------------

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its Restricted
Subsidiaries where the failure to obtain such Governmental Approval or such
violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries, (iii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such Person
that could reasonably be expected to have a Material Adverse Effect, (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents and Permitted Liens or (v) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority, and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents that have been obtained or made or for which the failure to obtain or
make could not reasonably be expected to have a Material Adverse Effect and
other than consents or filings under the UCC.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower and its
Restricted Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened challenge by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except in each case under
clause (i), (ii) or (iii) above, where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.

(f) Tax Returns and Payments. Each of the Borrower and its Restricted
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, local and
other material taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets prior to any delinquency. Such returns
accurately reflect in all material respects all material liabilities for taxes
of the Borrower and its Restricted Subsidiaries for the periods covered thereby.
There is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of the
Borrower and its Restricted Subsidiaries. No Governmental Authority has asserted
any Lien or other claim against the Borrower or any Restricted Subsidiary with
respect to unpaid taxes that has not been discharged or resolved other than
Permitted Liens. The charges, accruals and reserves on the books of the Borrower
and any of its Restricted Subsidiaries in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
the Borrower and any of its Restricted Subsidiaries are in the judgment of the
Borrower adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.

(g) Intellectual Property Matters. Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing that are reasonably necessary to conduct its business. No event has
occurred that permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the Borrower nor
any Restricted Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

 

70



--------------------------------------------------------------------------------

(h) Environmental Matters. Except to the extent that any of the following,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(i) To the knowledge of the Borrower, the properties owned, leased or operated
by the Borrower and its Subsidiaries now or in the past do not contain, and have
not previously contained, any Hazardous Materials in amounts or concentrations
that (A) constitute or constituted a violation of applicable Environmental Laws
or (B) could reasonably be expected to give rise to liability under applicable
Environmental Laws;

(ii) The Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and to the knowledge of the
Borrower there is no contamination at, under or about such properties or such
operations that could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

(iii) Neither the Borrower nor any Subsidiary thereof has received from any
Governmental Authority, any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv) To the knowledge of the Borrower, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by the Borrower and its Subsidiaries in violation of, or in a manner or to a
location that could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, overtly threatened in writing, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or, to the
Borrower’s knowledge will be, named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Borrower, any
Subsidiary or such properties or such operations; and

(vi) To the knowledge of the Borrower, there has been no release of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

(i) ERISA.

(i) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans or
Multiemployer Plans other than those identified on Schedule 6.1(i);

 

71



--------------------------------------------------------------------------------

(ii) The Borrower and each other Credit Party is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder, including the prohibited transaction provisions of Section 406 of
ERISA and Section 4975 of the Code, with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified (or the Borrower is entitled to rely on an opinion letter
issued by the Internal Revenue Service to the sponsor of a prototype plan), and
each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter (or an application for an opinion letter) has not yet
expired. No unsatisfied liability for any taxes or penalties has been incurred
by the Borrower or any other Credit Party with respect to any Employee Benefit
Plan, or by any other ERISA Affiliate with respect to any Pension Plan or
Multiemployer Plan, except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) incurred any liability to the PBGC that remains outstanding other than the
payment of premiums and there are no premium payments that are due and unpaid,
(B) failed to make a required contribution or payment to a Multiemployer Plan,
or (C) failed to make a required installment or other required payment under
Section 412 of the Code;

(v) No Termination Event has occurred or is reasonably expected to occur;

(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any other
Credit Party, (B) Pension Plan or (C) Multiemployer Plan; and

(vii) As of the Closing Date, the Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Revolving Credit Commitments.

 

72



--------------------------------------------------------------------------------

(j) Margin Stock. Neither the Borrower nor any Restricted Subsidiary is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used in Regulation U of the Board of Governors of the Federal
Reserve System). No part of the proceeds of any of the Loans or Letters of
Credit will be used for purchasing or carrying margin stock in violation of, or
for any purpose that violates the provisions of, Regulation T, U or X of such
Board of Governors. Following the application of the proceeds of each borrowing
hereunder or drawing under each Letter of Credit, not more than 25% of the
aggregate value of the assets of the Borrower and its Subsidiaries on a
consolidated basis that are subject to the provisions of Section 10.2 or
Section 10.4, or that are subject to any restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 11.1(g), will be margin
stock.

(k) Government Regulation. Neither the Borrower nor any Restricted Subsidiary is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) or any other Applicable Law that limits its ability to incur or
consummate the transactions contemplated hereby.

(l) Material Indebtedness. Schedule 6.1(l) sets forth a complete and accurate
list of all Material Indebtedness of the Borrower and its Restricted
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto; other than as set forth in Schedule 6.1(l), each indenture, contract or
agreement executed in connection with such Material Indebtedness is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Restricted Subsidiaries have delivered or otherwise made available to the
Administrative Agent a true and complete copy of each indenture, contract or
agreement executed in connection with the Material Indebtedness required to be
listed on Schedule 6.1(l) or any other Schedule hereto. Neither the Borrower nor
any Restricted Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any indenture, contract or
agreement executed in connection with any Material Indebtedness in any material
respect.

(m) Employee Relations. Each of the Borrower and its Restricted Subsidiaries has
a stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m). The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Restricted Subsidiaries that could reasonably be expected to have a Material
Adverse Effect.

(n) Burdensome Provisions. Neither the Borrower nor any Restricted Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law that is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Restricted Subsidiary is a party to any agreement or instrument or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
Capital Stock to the Borrower or any Restricted Subsidiary or to transfer any of
its assets or properties to the Borrower or any Restricted Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law.

(o) Financial Statements. The Audited Financial Statements and the financial
statements delivered by the Borrower to the Administrative Agent pursuant to
Sections 7.1(a), 7.1(b) and the last paragraph of Section 7.1 are complete and
correct and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at the respective
dates thereof, and the results of the operations and changes of financial
position for the periods then ended (other than

 

73



--------------------------------------------------------------------------------

customary year-end adjustments and the absence of notes for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
All pro forma financial statements delivered by the Borrower to the
Administrative Agent were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions.

(p) No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change in the business, assets, operations, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and its Restricted Subsidiaries on a
consolidated basis will be Solvent.

(r) Title to Properties. Each of the Borrower and its Restricted Subsidiaries
has such title to or estate in the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, including those reflected on the
balance sheets of the Borrower and its Restricted Subsidiaries described in
Section 6.1(o), except those disposed of by the Borrower or its Restricted
Subsidiaries subsequent to such date, which dispositions are expressly permitted
hereunder.

(s) Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such self-insurance and
deductibles and covering such risks as are customarily maintained by companies
engaged in similar businesses and owning similar properties in locations where
the Borrower or the applicable Restricted Subsidiary operates.

(t) Liens. None of the properties and assets of the Borrower or any Restricted
Subsidiary thereof is subject to any Lien, except Permitted Liens. Neither the
Borrower nor any Restricted Subsidiary thereof has signed any financing
statement or any security agreement authorizing any secured party thereunder to
file any financing statement, except to perfect Permitted Liens.

(u) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 6.1(u), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Restricted Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that (i) either individually or
in the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect, or (ii) materially adversely affects any of the Transactions.

(v) Absence of Defaults. No event has occurred or is continuing that constitutes
a Default or an Event of Default, or that constitutes, or that with the passage
of time or giving of notice or both would constitute, a default or event of
default by the Borrower or any Restricted Subsidiary thereof under any Material
Indebtedness or any material judgment, decree or order to which the Borrower or
its Restricted Subsidiaries is a party or by which the Borrower or its
Restricted Subsidiaries or any of their respective properties may be bound or
that would require the Borrower or its Restricted Subsidiaries to make any
payment thereunder prior to the scheduled maturity date therefor.

 

74



--------------------------------------------------------------------------------

(w) Senior Indebtedness Status. The Obligations of the Borrower and each of its
Restricted Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness.

(x) Anti-Terrorism; Anti-Money Laundering; and Anti-Corruption.

(i) Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of
the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (A) currently the
subject or target of any Sanctions, (B) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by the OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
HMT or (C) located, organized or resident in a Sanctioned Country.

(ii) The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with any and all laws, statutes, regulations
or obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the PATRIOT Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and have
instituted and maintained policies and procedures designed to promote and
achieve compliance by the Borrower and its Subsidiaries with such laws.

(iii) The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to which the Borrower or any
of its Subsidiaries are subject and have instituted and maintained policies and
procedures designed to promote and achieve compliance by the Borrower and its
Subsidiaries with such laws.

(y) Disclosure. The financial statements, material reports, material
certificates and other material information furnished (whether in writing or
orally) by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of any material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the management of the Borrower to
be reasonable at the time.

(z) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Code necessary to allow it to
maintain such qualification.

(aa) EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents (including
any such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement. All representations and warranties made under this Agreement shall be
made or deemed to be made at and as of the Closing Date (except those that are
expressly made as of a specific date), shall survive the Closing Date and shall
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.

 

75



--------------------------------------------------------------------------------

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless consent has
been obtained in the manner set forth in Section 13.2, the Borrower will furnish
or cause to be furnished to the Administrative Agent at the Administrative
Agent’s Office at the address set forth in Section 13.1 or such other office as
may be designated by the Administrative Agent from time to time:

SECTION 7.1 Financial Statements and Projections.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year (other
than the last fiscal quarter of any such Fiscal Year), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal quarter, and a report
containing management’s discussion and analysis of such financial statements for
such fiscal quarter and that portion of the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the corresponding period in
the preceding Fiscal Year and prepared by the Borrower in accordance with GAAP
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer or chief executive officer of the Borrower to present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year-end adjustments. Delivery by the Borrower to the
Administrative Agent of the Borrower’s quarterly report to the SEC on Form 10–Q
with respect to any fiscal quarter, or the availability of such report on EDGAR
Online or the Borrower’s website on the Internet at the website address listed
in Section 13.1 (to the extent such report complies with the requirements of
this clause (a)), within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year, and a report containing management’s
discussion and analysis of such financial statements for such Fiscal Year,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any

 

76



--------------------------------------------------------------------------------

qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP. Delivery by the Borrower to the Administrative Agent of the
Borrower’s annual report to the SEC on Form 10-K with respect to any Fiscal
Year, or the availability of such report on EDGAR Online or the Borrower’s
website on the Internet at the website address listed in Section 13.1 (to the
extent such report complies with the requirements of this clause (b)), within
the period specified above shall be deemed to be compliance by the Borrower with
this Section 7.1(b).

(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within sixty (60) days after the end of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP to the
extent applicable and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet and a report containing management’s discussion
and analysis of such projections, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that, to such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) quarter period.

If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly financial information required by clause
(a) above, the annual financial information required by clause (b) above and the
projected financial statements required by clause (c) above shall include a
reasonably detailed presentation satisfactory to the Administrative Agent,
either on the face of the financial statements or in the footnotes thereto, and
in Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of its Unrestricted Subsidiaries.

SECTION 7.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 7.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

SECTION 7.3 Other Reports. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

SECTION 7.4 Notice of Litigation and Other Matters. Prompt (but in no event
later than fifteen (15) days after a Responsible Officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

(a) the commencement of, or any material development in, all proceedings and
investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Restricted Subsidiary thereof or any of their respective
properties, assets or businesses that could reasonably be expected to be
adversely determined and, if so determined, to have a Material Adverse Effect;

(b) any notice of any violation received by the Borrower or any Restricted
Subsidiary thereof from any Governmental Authority including any notice of
violation of Environmental Laws, that in any such case could reasonably be
expected to have a Material Adverse Effect;

 

77



--------------------------------------------------------------------------------

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Restricted Subsidiary
thereof that could reasonably be expected to have a Material Adverse Effect;

(d) any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to be determined adversely to the
Borrower or its Restricted Subsidiaries and in which the amount involved is
$25,000,000 or more and not covered by insurance or in which injunctive or
similar relief is sought;

(e) (i) any Default or Event of Default or (ii) any event that constitutes or
that with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Indebtedness;

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that the Borrower or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA;

(g) the designation of any Subsidiary as a “restricted subsidiary” (or any
similar designation), or the joinder of any Subsidiary as a guarantor, under any
Material Indebtedness or any other Indebtedness permitted pursuant to
Section 10.1(k); and

(h) (i) any announcement by Moody’s, S&P and/or Fitch of any change in Debt
Rating and (ii) any request by the Borrower to any rating agency that such
agency not maintain the Borrower’s corporate or corporate family rating, as
applicable.

SECTION 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y).

SECTION 7.6 Posting of Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC”, which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to

 

78



--------------------------------------------------------------------------------

the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 13.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will, and will cause each of its Restricted Subsidiaries to:

SECTION 8.1 Preservation of Corporate Existence and Related Matters.

Except as permitted by Section 8.1(b) or Section 10.3:

(a) Preserve and keep in full force and effect its corporate existence, and the
corporate, partnership or other existence of each of its Subsidiaries, in
accordance with the respective organizational documents of the Borrower or any
such Subsidiary, and qualify and remain qualified as a foreign organization and
authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

(b) Preserve and keep in full force and effect the rights (charter and
statutory), licenses and franchises of the Borrower and its Subsidiaries;
provided, that the Borrower shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Subsidiaries, if the board of directors of the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Lenders.

SECTION 8.2 Maintenance of Property. Protect and preserve all material
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

SECTION 8.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including hazard and business
interruption insurance), with such self-insurance and deductibles as are
customarily maintained by similar businesses, and on the Closing Date and from
time to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.

SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (that shall be true and
correct in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP (or IFRS,
if and as applicable) and in compliance with applicable regulations of any
Governmental Authority having jurisdiction over it or any of its properties.

 

79



--------------------------------------------------------------------------------

SECTION 8.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Borrower or such Restricted Subsidiary may
contest any item described in clauses (a) or (b) of this Section in good faith
so long as adequate reserves are maintained with respect thereto in accordance
with GAAP.

SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, and except to the extent that a failure to comply
with any of the following, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
use reasonable efforts to ensure such compliance by all of its tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use reasonable efforts to ensure that all tenants
and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws.
Except as otherwise noted, the Borrower will defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials in, on or under properties owned, leased or operated by
the Borrower and its Subsidiaries, or the Borrower’s or any of its Subsidiaries’
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.

SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

 

80



--------------------------------------------------------------------------------

SECTION 8.9 Compliance With Agreements. Except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect, comply
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including any indenture,
contract or agreement executed in connection with any Material Indebtedness;
provided, that the Borrower or any such Restricted Subsidiary may contest any
such lease, agreement or other instrument in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.

SECTION 8.10 Visits and Inspections. At the Borrower’s expense, permit
representatives of the Administrative Agent (and accompanied by any Lender that
so requests), from time to time upon reasonable prior notice and at such times
during normal business hours, but not more frequently than once per year unless
an Event of Default shall have occurred and be continuing, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition and results of operations.

SECTION 8.11 Additional Subsidiaries.

(a) Additional Domestic Subsidiaries. Notify the Administrative Agent of (i) the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 8.12 or (ii) the creation or acquisition of any Domestic
Subsidiary that is a Restricted Subsidiary and promptly thereafter (and in any
event within thirty (30) days or such later date as permitted by the
Administrative Agent in its sole discretion), cause such Person to (A) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) except during
a Collateral Release Period, pledge a security interest in all applicable
Collateral covered under the Security Documents owned by such Restricted
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each Security Document or such other document as the Administrative Agent
reasonably shall deem appropriate for such purpose and to comply with the terms
of each Security Document, (C) deliver to the Administrative Agent such
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (D) except during a Collateral Release
Period, deliver to the Administrative Agent such original Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock of
such Person, (E) deliver to the Administrative Agent such updated Schedules to
the Loan Documents as may be reasonably requested by the Administrative Agent
with respect to such Person, and (F) deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first-tier Foreign Subsidiary that is a Restricted
Subsidiary, and promptly thereafter (and in any event within forty-five
(45) days after notification or such later date as permitted by the
Administrative Agent in its sole discretion), cause (i) except during a
Collateral Release Period, the Borrower or the applicable Restricted Subsidiary
to deliver to the Administrative Agent Security Documents pledging sixty-five
percent (65%) (or such lesser percentage as may then be necessary to avoid
material adverse tax consequences) of the total outstanding Capital Stock of
such new Foreign Subsidiary and a consent thereto executed by such new Foreign
Subsidiary (including if applicable, original stock certificates (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent (specifically excluding,

 

81



--------------------------------------------------------------------------------

however, any joinders or supplements to the Subsidiary Guaranty Agreement and
the Security Documents), (iii) such Person to deliver to the Administrative
Agent such updated Schedules to the Loan Documents as may be reasonably
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

SECTION 8.12 Designation of Restricted and Unrestricted Subsidiaries.

(a) Subject to the terms of this Section, the board of directors of the Borrower
may designate any Restricted Subsidiary as an Unrestricted Subsidiary (or
designate any newly formed or acquired Subsidiary as an Unrestricted Subsidiary
to the extent such formation or acquisition is otherwise permitted hereunder);
provided that (i) such designation would not result in a Default or Event of
Default and (ii) any such individual Subsidiary is not a guarantor of, or a
“restricted subsidiary” (or equivalent term) under, any Material Indebtedness or
any other Indebtedness permitted pursuant to Section 10.1(k). If a Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate fair market value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
such Subsidiary shall be deemed to be Investments made as of the time of the
designation, subject to the limitations hereof on Restricted Payments. That
designation shall only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

(b) Any designation of a Subsidiary as an Unrestricted Subsidiary shall be
evidenced to the Administrative Agent by providing prompt written notice to the
Administrative Agent together with a certified copy of the resolution of the
board of directors of the Borrower giving effect to such designation and a
certificate from a Responsible Officer of the Borrower certifying that such
designation complied with the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by this Section. If, at any time,
any Unrestricted Subsidiary would fail to meet the requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be deemed an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents, and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 10.1, the Borrower shall
be in Default of such covenant.

(c) The board of directors of the Borrower may at any time redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
redesignation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such redesignation shall only be permitted if
(i) such Indebtedness is permitted under Section 10.1, (ii) the Borrower has
demonstrated to the Administrative Agent compliance with Section 9.1,
Section 9.2 and Section 9.3 calculated on a pro forma basis as if such
redesignation had occurred at the beginning of the most recent four-quarter
period ended prior to the date of such redesignation for which financial
statements have to be delivered pursuant to Section 7.1, (iii) the Borrower has
complied with Section 8.11, and (iv) no Default or Event of Default would be in
existence following such redesignation.

(d) Notwithstanding the foregoing, promptly after the date on which the Borrower
or the Administrative Agent determines that any individual Unrestricted
Subsidiary fails to satisfy the requirements specified in the definition of
“Unrestricted Subsidiary”, then such Unrestricted Subsidiary shall be
redesignated as a Restricted Subsidiary and the Borrower agrees to deliver all
instruments, documents, certificates and opinions required pursuant to
Section 8.11(a).

 

82



--------------------------------------------------------------------------------

SECTION 8.13 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance and/or replace existing Indebtedness of
the Borrower under the Existing Credit Agreement, (b) for general corporate
purposes of the Borrower and its Restricted Subsidiaries, including working
capital, capital expenditures and Permitted Acquisitions, and (c) to pay fees,
commissions and expenses related to this Agreement and the Transactions.

SECTION 8.14 PATRIOT Act. Promptly upon the request thereof, deliver such
information and documentation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender.

SECTION 8.15 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

SECTION 8.16 Senior Unsecured Notes.

(a) Senior Unsecured 2020 Notes. Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2020 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2020 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitments in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2020 Notes plus (ii) $125,000,000.

(b) Senior Unsecured 2022 Notes. Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2022 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2022 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitments in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2022 Notes plus (ii) $125,000,000.

(c) Senior Unsecured 2023 Notes. Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2023 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2023 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitments in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2023 Notes plus (ii) $125,000,000.

(d) Senior Unsecured 2027 Notes. Commencing on the date that is three months
prior to the maturity date of the Senior Unsecured 2027 Notes and at all times
thereafter until the date on which the Borrower refinances, repays or defeases
in full the Senior Unsecured 2027 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitments in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2027 Notes plus (ii) $125,000,000.

 

83



--------------------------------------------------------------------------------

(e) Certificates. During any period for which the Borrower is required to
maintain cash and Cash Equivalents plus availability under the Revolving Credit
Commitments pursuant to subsections (a), (b) and (c) above, the Borrower shall
provide to the Administrative Agent within 20 days after the end of each month
an officer’s certificate of the Borrower, setting forth in reasonable detail
calculations demonstrating compliance with the requirements of subsections (a),
(b), (c) or (d), as applicable, as of the date of such certificate.

SECTION 8.17 Release and Reinstatement of Collateral.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, if at any time (including after a Collateral Reinstatement Event
shall have previously occurred) a Collateral Release Event shall have occurred
and be continuing, then all Collateral (other than Cash Collateral) and the
Security Documents (other than Security Documents entered into in connection
with Cash Collateral) shall be released automatically and terminated without any
further action. In connection with the foregoing, the Administrative Agent
shall, at the Borrower’s sole expense and at the Borrower’s request, promptly
(i) return to the Borrower all certificates and instruments evidencing pledged
Collateral, (ii) terminate any control agreements with respect to deposit or
securities accounts constituting Collateral, (iii) execute and file in the
appropriate location and deliver to the Borrower such termination and full or
partial release statements or confirmation thereof, as applicable, and (iv) do
such other things as are reasonably necessary to release the Liens to be
released pursuant hereto promptly upon the effectiveness of any such release.

(b) Notwithstanding clause (a) above, if a Collateral Reinstatement Event shall
have occurred, all Collateral and Security Documents shall, at the Borrower’s
sole cost and expense, be reinstated and all actions reasonably necessary, or
reasonably requested by the Administrative Agent to provide to the
Administrative Agent for the benefit of the Secured Parties valid, perfected,
first priority security interests (subject to Permitted Liens) in the Collateral
(including the delivery of documentation and taking of actions of the type
described in Sections 8.11 and 8.14) shall be taken within 30 days (or such
longer period as agreed to by the Administrative Agent) of such Collateral
Reinstatement Event.

SECTION 8.18 REIT Status. The Borrower shall at all times comply with all
requirements and conditions imposed under the Code necessary to maintain its
qualification as a REIT.

SECTION 8.19 Anti-Corruption Laws; Anti-Money Laundering Laws and Anti-Terrorism
Laws.

(a) The Borrower shall conduct its businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions to which the Borrower
or any of its Subsidiaries are subject, and maintain policies and procedures
designed to promote and achieve compliance by the Borrower and its Subsidiaries
with such laws.

(b) The Borrower shall conduct its business in compliance with any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules applicable to the Borrower or its Subsidiaries related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959), and maintain policies and procedures designed to promote and achieve
compliance by the Borrower and its Subsidiaries with such laws.

 

84



--------------------------------------------------------------------------------

(c) The Borrower shall conduct its business in compliance with applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance by the Borrower and its Subsidiaries with such applicable Sanctions.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
and its Restricted Subsidiaries on a Consolidated basis will not:

SECTION 9.1 Consolidated Total Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Total Leverage Ratio to be greater than 5.50 to 1.00.

SECTION 9.2 Consolidated Secured Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Secured Leverage Ratio to be greater than 3.25 to 1.00.

SECTION 9.3 Consolidated Fixed Charge Coverage Ratio. As of any fiscal quarter
end, permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.75 to
1.00.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will not and will not permit any of its Restricted Subsidiaries to:

SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 10.1(b));

(b) Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;

(c) Indebtedness existing on the Closing Date and listed on Schedule 6.1(l), and
the renewal, refinancing, refunding, extension and replacement (but not the
increase in the aggregate principal amount) thereof; provided that any
refinancing, refunding, extension or replacement of any Senior Unsecured Notes
shall also be subject to the satisfaction of the requirements set forth in
Section 10.1(k);

(d) Indebtedness of the Borrower and its Restricted Subsidiaries incurred in
connection with Capital Leases;

(e) purchase money Indebtedness of the Borrower and its Restricted Subsidiaries,
and the renewal, refinancing, refunding, extension and replacement (but not the
increase in the aggregate principal amount) thereof;

 

85



--------------------------------------------------------------------------------

(f) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person, to the extent
such Indebtedness was not incurred in connection with or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets,
not to exceed in the aggregate at any time outstanding $100,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that, any
(i) such refinancings, refundings, renewals or extensions do not increase the
principal amount thereof, (ii) such refinancings, refundings, renewals or
extensions are issued on terms and conditions reasonably satisfactory to the
Administrative Agent (including a maturity date at least six (6) months after
the Revolving Credit Maturity Date) and (iii) no Default or Event of Default
exists and is continuing at the time of consummation thereof (both before and
giving effect thereto);

(g) Guaranty Obligations in favor of the Administrative Agent for the benefit of
the Secured Parties;

(h) Guaranty Obligations with respect to Indebtedness permitted pursuant to this
Section;

(i) Indebtedness owed by any Credit Party to another Credit Party;

(j) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
Qualified Trust Indebtedness;

(k) unsecured Indebtedness of the Borrower and its Restricted Subsidiaries
pursuant to each of the Senior Unsecured Notes, and, in each case, any
refinancings, refundings, renewals, extensions or exchanges thereof
(“Refinancing Indebtedness”); provided that (i) such Refinancing Indebtedness is
an original aggregate principal amount not greater than the aggregate principal
amount of, and unpaid interest on, the Indebtedness being refinanced, refunded,
renewed, extended or exchanged plus the amount of any premiums required to be
paid thereon and fees and expense associated therewith, (ii) such Refinancing
Indebtedness has a later or equal final maturity and a larger or equal weighted
average life than the Indebtedness being refinanced, refunded, renewed, extended
or exchanged, (iii) the covenants, events of default and any Guaranty
Obligations in respect thereof, taken as a whole, shall not be materially less
favorable to the Borrower and its Restricted Subsidiaries (as determined by the
Administrative Agent in its reasonable discretion) than those contained in the
Indebtedness being refinanced, refunded, renewed, extended or exchanged and
(iv) at the time of, and after giving effect to, such refinancing, refunding,
renewal, extension or exchange, no Default or Event of Default shall have
occurred and be continuing;

(l) additional unsecured Indebtedness of the Borrower or its Restricted
Subsidiaries; provided that (i) such Indebtedness matures at least six
(6) months after the later to occur of the Revolving Credit Maturity Date and
the Incremental Term-2 Loan Maturity Date as in effect at the time of the
incurrence of such Indebtedness, (ii) after giving effect to the incurrence of
any such Indebtedness on a pro forma basis, as if such incurrence of
Indebtedness had occurred on the first day of the twelve month period ending on
the last day of the Borrower’s then most recently completed fiscal quarter, the
Borrower and its Restricted Subsidiaries would have been in compliance with all
the financial covenants set forth in Article IX, and the Borrower shall have
delivered to the Administrative Agent a certificate of its chief financial
officer or treasurer to such effect setting forth in reasonable detail the
computations necessary to determine such compliance, (iii) at the time of the
incurrence of such Indebtedness and after giving effect thereto, no Default or
Event of Default shall exist or be continuing and (iv) the documentation
governing such Indebtedness contains customary market terms;

 

86



--------------------------------------------------------------------------------

(m) additional secured Indebtedness not otherwise permitted pursuant to this
Section in an aggregate amount outstanding not to exceed an amount equal to ten
percent (10%) of Consolidated Tangible Assets, determined, with respect to each
incurrence of Indebtedness pursuant to this Section 10.1(m), as of the most
recently-ended fiscal quarter for which financial statements have been furnished
pursuant to clauses (a) and (b), respectively, of Section 7.1 (it being
understood that this Section 10.1(m) is a limitation on such Indebtedness on a
prospective basis only and that no Default or Event of Default shall occur under
this Section 10.1(m) retroactively); provided that (i) the amount of such
secured Indebtedness that is recourse to any Credit Party shall not exceed
$250,000,000, (ii) such Indebtedness matures at least six (6) months after the
later to occur of the Revolving Credit Maturity Date and the Incremental Term-2
Loan Maturity Date as in effect at the time of the incurrence of such
Indebtedness and (iii) at the time of the incurrence of such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or be
continuing;

(n) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries,
including Indebtedness represented by letters of credit for the account of the
Borrower or any Restricted Subsidiary, in respect of workers’ compensation
claims, self-insurance obligations, performance, proposal, completion, surety
and similar bonds and completion guarantees provided by the Borrower or its
Restricted Subsidiaries in the ordinary course of business; provided that the
underlying obligation to perform is that of the Borrower or one of its
Restricted Subsidiaries and not that of any other Person and, provided, further,
that such underlying obligation is not in respect of borrowed money;

(o) Indebtedness of the Borrower consisting of customary indemnification,
deferred purchase price adjustments or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
permitted to be acquired hereunder; and

(p) Indebtedness of the Borrower or any Restricted Subsidiary arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence.

For all purposes of this Agreement, if an item of Indebtedness meets the
criteria of more than one of the above clauses, the Borrower (i) shall have the
right to determine in its sole discretion the clause to which such Indebtedness
is to be allocated, (ii) shall not be required to allocate the amount of such
Indebtedness to more than one of such clauses, (iii) may elect in its sole
discretion to apportion such Indebtedness between or among any two or more of
such clauses, and (iv) may reallocate or reclassify all or any part of such
Indebtedness between or among any one or more of such clauses at any time and
from time to time, provided that, at the time such reallocation or
reclassification, such Indebtedness meets the requirements of the clause to
which reallocated or reclassified.

SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including shares of
Capital Stock), real or personal, whether now owned or hereafter acquired,
except:

(a) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(b) Liens or deposits to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

(c) Liens consisting of judgments or judicial attachment liens (including
prejudgment attachment), provided that the enforcement of such Liens is
effectively stayed, or payment of which is covered in full (subject to customary
deductible) by insurance, or such judgments do not otherwise result in an Event
of Default;

 

87



--------------------------------------------------------------------------------

(d) Liens or claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) that are not overdue for a period of more
than thirty (30) days or (ii) that are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(e) Liens consisting of (i) deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, (ii) good faith
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which the Borrower or any Restricted Subsidiary is
a party or (iii) deposits as security for contested taxes or import or customs
duties or for the payment of rent, incurred in the ordinary course of business;

(f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property that
in the aggregate are not substantial in amount and that do not, in any case,
materially detract from the value of such property or materially impair the use
thereof in the ordinary conduct of business;

(g) Liens securing Hedging Obligations so long as the related Indebtedness was
incurred in compliance with Section 10.1(b);

(h) leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

(i) Liens of the Administrative Agent for the benefit of the Secured Parties
under the Loan Documents;

(j) Liens existing on any asset of any Person at the time such Person becomes a
Restricted Subsidiary or is merged or consolidated with or into a Restricted
Subsidiary (i) that were not created in contemplation of or in connection with
such event, (ii) that do not extend to or cover any other property or assets of
Borrower or any Restricted Subsidiary and (iii) so long as any Indebtedness
related to any such Liens is permitted under Section 10.1(f); provided that, to
the extent any such Liens extend to or cover any assets of such Person included
in the Collateral, (A) the Borrower shall keep records for the accounts
receivable of such Person separate from those of the Borrower and its Restricted
Subsidiaries and (B) such Person shall not be merged, consolidated or liquidated
with or into the Borrower or any Restricted Subsidiary unless such Liens are
released in connection therewith;

(k) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a credit or depository
institution;

(l) Liens in existence on the Closing Date and described on Schedule 10.2;

(m) Liens securing Indebtedness permitted under Sections 10.1(d) and (e);
provided that (i) such Liens shall be created within one hundred fifty
(150) days of the acquisition or lease of the related asset, (ii) such Liens do
not at any time encumber any assets other than the assets financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such assets at the time of acquisition;

 

88



--------------------------------------------------------------------------------

(n) Liens securing Indebtedness permitted under Section 10.1(m); provided that
(i) the total Asset Lien Value of assets owned by the Borrower and its
Restricted Subsidiaries on the Closing Date that are subject to such Liens shall
not exceed (A) an amount equal to ten percent (10%) of Consolidated Tangible
Assets determined as of the end of the fiscal quarter ended immediately prior to
the Closing Date less (B) the aggregate amount of all Asset Dispositions made
pursuant to Section 10.4(k), and (ii) the total Asset Lien Value subject to such
Liens (including those permitted by clause (i) of this proviso) shall not
exceed, in the aggregate, an amount equal to ten percent (10%) of Consolidated
Tangible Assets determined as of the most recently-ended fiscal quarter for
which financial statements have been furnished pursuant to clauses (a) and (b),
respectively, of Section 7.1; provided further that compliance with this
Section 10.2(n) shall be determined, in each case, as of the date a Lien is
incurred in reliance on this Section 10.2(n) (it being understood that this
Section 10.2(n) is a limitation on such Liens on a prospective basis only and
that no Default or Event of Default shall occur under this Section 10.2(n)
retroactively);

(o) Liens on the Capital Stock of Agecroft to secure the obligations of
Agecroft;

(p) Liens in favor of the Borrower or the Subsidiary Guarantors; and

(q) Liens on the Capital Stock of Unrestricted Subsidiaries;

provided that, notwithstanding anything in the contrary in this Section 10.2,
during a Collateral Release Period none of the foregoing provisions of this
Section 10.2 shall permit any Lien to exist on assets that constituted or would
constitute Collateral immediately prior to the applicable Collateral Release
Event, except to the extent that such Liens (other than Liens permitted pursuant
to Section 10.2(n)) were expressly permitted on such assets prior to giving
effect to such Collateral Release Event.

For all purposes of this Agreement and subject to the limitations set forth
above, if a Lien meets the criteria of more than one of the types of Permitted
Liens described in the above clauses, the Credit Party in question (i) shall
have the right to determine in its sole discretion the clause to which such Lien
is to be allocated, (ii) shall not be required to allocate such Lien to more
than one of such clauses, (iii) may elect in its sole discretion to apportion
such Lien between or among any two or more of such clauses, and (iv) may
reallocate or reclassify all or any part of such Lien between or among any one
or more of such clauses at any time and from time to time, provided that, at the
time such reallocation or reclassification, such Lien meets the requirements of
the clause to which reallocated or reclassified.

SECTION 10.3 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Person may be merged or consolidated with or into the Borrower; provided
that the Borrower shall be the continuing or surviving Person;

(b) any Person other than the Borrower may be merged with or consolidated into
any Restricted Subsidiary; provided that such Restricted Subsidiary shall be the
continuing or surviving Person;

(c) any Subsidiary of the Borrower may be liquidated, wound-up and/or dissolved
into the Borrower or any Restricted Subsidiary to the extent that such
liquidation, winding-up and/or dissolution would not violate Section 8.1; and

 

89



--------------------------------------------------------------------------------

(d) any Subsidiary of the Borrower may merge into the Person such Subsidiary was
formed to acquire in connection with a Permitted Acquisition.

SECTION 10.4 Limitations on Asset Dispositions. Make any Asset Disposition
(including the sale of any receivables and leasehold interests and any
sale-leaseback or similar transaction) except:

(a) the sale or lease of equipment, inventory or other assets in the ordinary
course of business;

(b) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Restricted Subsidiaries;

(c) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower or a Restricted Subsidiary;

(d) the sale or other disposition of investments permitted pursuant to clause
(b) of the definition of Permitted Investments;

(e) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

(f) the disposition of any Hedging Agreement;

(g) the sale (i) for cash or Purchase Notes by the Borrower or any of its
Restricted Subsidiaries of Unoccupied Subject Facilities for a minimum price per
bed of $25,000, (ii) for cash of other Subject Facilities having a fair market
value not to exceed $55,000,000 in the aggregate in any Fiscal Year, and
(iii) for cash of any Prison Facility to the United States Bureau of Prisons or
any other federal, state or local governmental agency in connection with a
management contract with such entity with respect to such Prison Facility, such
Asset Disposition to be for fair market value, as determined in good faith by
the board of directors of the Borrower and certified in writing by the board of
directors to the Administrative Agent;

(h) any sale or other disposition for cash of Purchase Notes for fair market
value;

(i) the sale and leaseback of Unoccupied Subject Facilities to Governmental
Authorities in connection with management contracts relating thereto; provided
that the gross cash proceeds of such sale and leaseback transaction are at least
equal to the fair market value, as determined in good faith by the Borrower, of
such Unoccupied Subject Facility that is the subject of that sale and leaseback
transaction and such transaction is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent;

(j) Asset Swaps; provided that (i) the Borrower would, at the time of such Asset
Swap and after giving pro forma effect thereto as if such Asset Swap had been
made at the beginning of the applicable four-fiscal quarter period, have been
permitted to incur at least $1.00 of additional Indebtedness without declining
below a Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0 for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
Asset Swap is to made and (ii) the board of directors of the Borrower determines
that the fair market value of the assets received by the Borrower in the Asset
Swap is not less than the fair market value of the assets disposed of by the
Borrower in such Asset Swap and such determination is evidenced by a resolution
of the board of directors of the Borrower set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent;

 

90



--------------------------------------------------------------------------------

(k) Asset Dispositions of assets owned by the Borrower and its Restricted
Subsidiaries on the Closing Date, not otherwise permitted pursuant to this
Section, in an aggregate amount not to exceed (i) an amount equal to ten percent
(10%) of Consolidated Tangible Assets determined as of the end of the fiscal
quarter ended immediately prior to the Closing Date less (ii) the aggregate
amounts of Liens incurred pursuant to Section 10.2(n) that are subject to clause
(i) of the proviso of such Section (after giving effect to any Liens that are
released in connection with such Asset Dispositions); provided that compliance
with this Section 10.4(k) shall be determined, in each case, as of the date an
Asset Disposition is made in reliance on this Section 10.4(k) (it being
understood that this Section 10.4(k) is a limitation on such Asset Dispositions
on a prospective basis only and that no Default or Event of Default shall occur
under this Section 10.4(k) retroactively);

(l) the sale by CCA (U.K.) Ltd, a U.K. corporation, of its interest in Agecroft;

(m) the sale or other disposition by the Borrower of its interest in the
Agecroft Note;

(n) sales or other dispositions permitted pursuant to Section 10.5;

(o) Asset Dispositions not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $50,000,000 in any Fiscal Year;

(p) the sale of (i) the Corporate Headquarters, (ii) the Prairie Correctional
Facility in Appleton, Minnesota, including the corresponding improvements and
all personal property at such location owned by the Borrower or any of the other
Credit Parties and (iii) the Transcor/Melrose building in Nashville, Tennessee,
including the corresponding improvements and all personal property at such
location owned by the Borrower or any of the other Credit Parties; and

(q) additional Asset Dispositions of assets acquired by the Borrower and its
Restricted Subsidiaries after the Closing Date and Designated Assets, subject to
the terms and conditions set forth below:

(i) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Disposition at least equal to (A) the
fair market value of the assets (other than Designated Assets) sold or otherwise
disposed of or (B) the Designated Asset Value of the Designated Assets sold or
otherwise disposed of;

(ii) the fair market value or Designated Asset Value, as applicable, is
determined by the board of directors of the Borrower and evidenced by a
resolution of such board of directors set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii) at least 75% of the consideration received in the Asset Disposition by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this clause (iii) only, each of the following will
be deemed to be cash:

(A) any liabilities, as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet, of the Borrower or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to this Agreement) that are assumed by the transferee of any such assets
pursuant to a customary novation agreement that releases the Borrower or such
Restricted Subsidiary from further liability;

 

91



--------------------------------------------------------------------------------

(B) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted within ninety
(90) days of the applicable Asset Disposition by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents, to the extent of the cash or Cash
Equivalents received in that conversion;

(C) 100% of the securities, notes or other obligations or Indebtedness actually
received by the Borrower as consideration for the sale or other disposition of a
Designated Asset pursuant to the terms of a Designated Asset Contract, but only
to the extent that such securities, notes or other obligations or Indebtedness
were explicitly required to be included, or permitted to be included solely at
the option of the purchaser, in such consideration pursuant to the terms of the
applicable Designated Asset Contract;

(D) 100% of the Indebtedness actually incurred in favor of the Borrower as
consideration for the sale or other disposition of an Unoccupied Subject
Facility; and

(E) any Designated Non-Cash Consideration received by the Borrower or any such
Restricted Subsidiary in the Asset Disposition.

For the avoidance of doubt, a lease by the Borrower or a Subsidiary, as lessee,
of any asset disposed of in a transaction not prohibited by this Section 10.4,
shall be permitted so long as such lease is not otherwise prohibited by this
Agreement.

SECTION 10.5 Restricted Payments. (a) Declare or pay any dividend or make any
other payment or distribution on account of the Borrower’s, or any Restricted
Subsidiary’s, Capital Stock (including any payment in connection with any merger
or consolidation involving the Borrower or any Restricted Subsidiary) or to the
direct or indirect holders of the Borrower’s or any Restricted Subsidiary’s
Capital Stock in their capacity as such (other than dividends or distributions
(i) payable in Capital Stock (other than Disqualified Stock) of the Borrower or
(ii) payable to the Borrower and/or a Restricted Subsidiary of the Borrower or
payable from a Foreign Subsidiary to another Foreign Subsidiary), (b) purchase,
redeem or otherwise acquire or retire for value (including in connection with
any merger or consolidation involving the Borrower) any Capital Stock of the
Borrower, (c) make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Indebtedness,
except a payment of interest or principal at the Stated Maturity thereof or a
payment of principal or interest on Indebtedness owed to the Borrower or any of
its Restricted Subsidiaries, or (d) make any Restricted Investment (all such
payments and other actions set forth in these clauses (a) through (d) above
being collectively referred to as “Restricted Payments”); provided that:

(A) during any time in which no Event of Default exists, the Borrower may
redeem, repurchase, retire, defease or otherwise acquire any Subordinated
Indebtedness of the Borrower or any Restricted Subsidiary or any Capital Stock
of the Borrower in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
Capital Stock of the Borrower (other than Disqualified Stock);

(B) during any time in which no Event of Default exists, the Borrower may
defease, redeem, repurchase or otherwise acquire Subordinated Indebtedness of
the Borrower or any Restricted Subsidiary with the net cash proceeds from an
incurrence of Refinancing Indebtedness;

 

92



--------------------------------------------------------------------------------

(C) during any time in which no Event of Default exists, any Restricted
Subsidiary may (1) make loans or advances to the Borrower or any of its
Restricted Subsidiaries and (2) pay any dividend or the make any other
distribution (x) to the Borrower or any Restricted Subsidiary or (y) to the
holders of its Capital Stock on a pro rata basis;

(D) during any time in which no Event of Default exists, the Borrower may
repurchase its Capital Stock if deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price thereof
or represents shares tendered by an existing or former employee of the Borrower
or any Subsidiary (or the estate, heirs or assigns of such employee) to satisfy
the employer’s minimum statutory tax-withholding obligation related to employee
stock awards;

(E) during any time in which no Event of Default exists, the Borrower may, for
any Fiscal Year ending during the term of this Agreement, declare and make
Restricted Payments (excluding Restricted Payments otherwise permitted under
this Section 10.5) in an aggregate amount equal to the greater of
(i) ninety-five percent (95%) of Funds from Operations for such Fiscal Year and
(ii) with respect to any tax year of the Borrower, such amount as may be
necessary for the Borrower to maintain the Borrower’s eligibility to be taxed as
a REIT for such tax year; provided that, notwithstanding the foregoing, the
Borrower may also make Restricted Payments in an amount equal to the amount that
would need to be distributed to all of the Borrower’s stockholders in order for
the Borrower to make the minimum distributions required to be distributed to its
stockholders under the Code (a) to avoid the payment of taxes imposed under
Sections 857(b)(1) and 4981 of the Code, and (b) to avoid the payment of taxes
imposed under Section 857(b)(3) of the Code;

(F) during any time in which an Event of Default exists (unless the Obligations
have been accelerated or an Event of Default pursuant to Section 11.1(a), (b),
(i) or (j) has occurred and is continuing), the Borrower may, with respect to
any tax year of the Borrower, make Restricted Payments in such amount as may be
necessary for the Borrower to maintain the Borrower’s eligibility to be taxed as
a REIT for such tax year; provided that notwithstanding the foregoing, the
Borrower may also make Restricted Payments in an amount equal to the amount that
would need to be distributed to all of the Borrower’s shareholders in order for
the Borrower to make the minimum distributions required to be distributed to its
shareholders under the Code (a) to avoid the payment of taxes imposed under
Sections 857(b)(1) and 4981 of the Code, and (b) to avoid the payment of taxes
imposed under Section 857(b)(3) of the Code; and

(G) during any time after the Obligations shall have been accelerated or after
an Event of Default pursuant to Section 11.1(a), (b), (i) or (j) has occurred
and is continuing, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, make any Restricted Payments to any Person other than to the
Borrower or any Subsidiary that is a Credit Party.

SECTION 10.6 Limitations on Exchange and Issuance of Disqualified Stock. Issue,
sell or otherwise dispose of any class or series of Disqualified Stock.

SECTION 10.7 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:

(i) transactions permitted by Sections 10.1, 10.2, 10.3, 10.4, 10.5, and 10.6;

 

93



--------------------------------------------------------------------------------

(ii) transactions existing on the Closing Date and described on Schedule 10.7;

(iii) normal compensation and reimbursement of reasonable expenses of officers
and directors;

(iv) transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(v) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of employment arrangements,
stock options and stock ownership plans and other reasonable fees, compensation,
benefits and indemnities paid or entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business to or with officers,
directors or employees of the Borrower and its Restricted Subsidiaries; and

(vi) other transactions (including employment agreements and indemnity
agreements) in the ordinary course of business on terms as favorable as would be
obtained by it on a comparable arms-length transaction with an independent,
unrelated third party, as determined in good faith by the board of directors of
the Borrower.

SECTION 10.8 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP (it being agreed that a
conversion from GAAP to IFRS shall be permitted) or (b) except pursuant to a
transaction permitted by Section 10.3, amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or bylaws (or other similar documents) in any manner adverse in any respect to
the rights or interests of the Lenders hereunder.

SECTION 10.9 Amendments; Payments and Prepayments of Material Indebtedness.

(a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Material Indebtedness (including the Senior Unsecured
Notes) in any respect that would materially adversely affect the rights or
interests of the Administrative Agent and Lenders hereunder.

(b) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Material Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (including (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof), other than the prepayment
of Material Indebtedness permitted hereunder (including as otherwise permitted
pursuant to Section 10.5); provided, however, that (A) the Borrower may make
optional or voluntary payments on any Senior Unsecured Note (or any Refinancing
Indebtedness) so long as the Borrower has demonstrated that the pro forma
Consolidated Total Leverage Ratio is less than 4.75 to 1.00 as of the date of
any such payment and after giving effect thereto and (B) the Borrower and its
Restricted Subsidiaries may make optional or voluntary payments or prepayments
of any intercompany Indebtedness incurred pursuant to Section 10.1(i).

SECTION 10.10 Restrictive Agreements.

(a) Enter into any Indebtedness (other than the Senior Unsecured Notes and any
Refinancing Indebtedness) that restricts, limits or otherwise encumbers its
ability to incur Liens on or with respect to any of its assets or properties as
security for the Obligations, other than the assets or properties securing such
Indebtedness.

 

94



--------------------------------------------------------------------------------

(b) Enter into or permit to exist any agreement (other than the Senior Unsecured
Notes and any Refinancing Indebtedness) that impairs or limits the ability of
any Restricted Subsidiary of the Borrower to pay dividends to the Borrower.

SECTION 10.11 Nature of Business. Engage in any business other than a Permitted
Business.

SECTION 10.12 Impairment of Security Interests. Take or omit to take any action
that would have the result of materially impairing the security interests in
favor of the Administrative Agent with respect to the Collateral (other than in
connection with a Collateral Release Event).

SECTION 10.13 Use of Proceeds. Use the proceeds of the Extensions of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
T, U or X of the Board of Governors of the Federal Reserve System) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose (except to the extent
that such purchase would not cause more than 25% of the aggregate value of the
assets of the Borrower and its Subsidiaries on a consolidated basis that are
subject to the provisions of Section 10.2 or Section 10.4, or that are subject
to any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 11.1(g), to consist of margin stock).

SECTION 10.14 Sanctions; Anti-Corruption Laws.

(a) Directly or indirectly, use the proceeds of any Extension of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of,
or business with, any Sanctioned Person, or in any Sanctioned Country
Jurisdiction, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
Swingline Lender, or otherwise) of Sanctions.

(b) Directly or indirectly use the proceeds of any Extension of Credit for any
purpose that would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions to which the Borrower or any of its Subsidiaries are
subject.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation, and
such default shall continue for a period of three (3) Business Days.

 

95



--------------------------------------------------------------------------------

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower or any other Credit
Party herein, in any other Loan Document or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made, by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications shall be incorrect or misleading in
any material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2, 7.4(e)(i), 8.1 (solely with respect to
existence of the Borrower) or Articles IX or X.

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (except as
otherwise specifically provided in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
actual knowledge thereof.

(f) Hedging Agreement. The Borrower or any other Credit Party shall default in
the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$25,000,000.

(g) Material Indebtedness Cross-Default. The Borrower or any other Credit Party
shall (i) default in the payment of any Material Indebtedness (other than the
Loans or any Reimbursement Obligation) beyond the period of grace if any,
provided in the instrument or agreement under which such Material Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Material Indebtedness (other than the
Loans or any Reimbursement Obligation) or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Material Indebtedness to
become due prior to its Stated Maturity (any applicable grace period having
expired).

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. The Borrower or any Restricted Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

96



--------------------------------------------------------------------------------

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Restricted Subsidiary thereof or for all or any
substantial part of the assets thereof, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including an order for relief under any Debtor Relief Laws) shall be
entered.

(k) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or any other Credit Party party thereto or any such Person shall so
state in writing, or any Loan Document shall for any reason cease to create a
valid and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby (subject to Permitted Liens), in each
case other than in accordance with the express terms hereof or thereof.

(l) Termination Event. The occurrence of any of the following events: (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts that, under the provisions of any Pension Plan or Section 412 or 430 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an Unfunded Pension Liability in excess of
$25,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$25,000,000.

(m) Judgment. A judgment or order for the payment of money that causes the
aggregate amount of all such judgments, in any Fiscal Year, to exceed
$25,000,000 in excess of amounts covered by independent third-party insurance as
to which the insurer does not dispute coverage, shall be entered against the
Borrower or any Credit Party by any court, and such judgment or order shall
continue without having been discharged, vacated, stayed or bonded for a period
of thirty (30) consecutive days after the entry thereof.

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including all L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 11.1(i) or
(j), the Credit Facility shall be automatically terminated and all Obligations
(other than Hedging Obligations) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding;

 

97



--------------------------------------------------------------------------------

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph (a), require that the Borrower
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower; and

(c) Rights of Collection. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or a Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 13.4 (subject to the
terms of Section 4.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 11.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

98



--------------------------------------------------------------------------------

SECTION 11.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or any other Loan Document,
all payments received by the Lenders upon the Obligations and all net proceeds
from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the applicable Issuing Lender
in its capacity as such (ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, Cash Management Obligations
and any Hedging Obligations (including any termination payments and any accrued
and unpaid interest thereon) (ratably among the Lenders, the Issuing Lenders,
the Cash Management Banks and the Hedge Banks in proportion to the respective
amounts described in this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of the applicable Issuing
Lender, to Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Obligations arising under Cash Management
Agreements and Hedging Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XII for itself and its
Affiliates as if a “Lender” party hereto.

SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

99



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 11.6 Credit Bidding.

(a) With the written consent of the Required Lenders, the Administrative Agent,
on behalf of itself and the Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Administrative Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1 Appointment and Authority.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any Restricted

 

100



--------------------------------------------------------------------------------

Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and each Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Secured
Parties). In this connection, the Administrative Agent, as “collateral agent”,
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article XII for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of Articles XII and XIII (including Section 13.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 12.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

101



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

102



--------------------------------------------------------------------------------

SECTION 12.6 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 13.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by, or removal of, Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of as an Issuing
Lender, if applicable, and as Swingline Lender, (b) the retiring Issuing Lender
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan

 

103



--------------------------------------------------------------------------------

Documents, and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America, as a
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to Letters of Credit issued thereby.

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

SECTION 12.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorizes the
Administrative Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon repayment of the outstanding principal of and all accrued
interest on the Loans, payment of all outstanding fees and expenses hereunder,
the termination of the Revolving Credit Commitment and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition or other transaction permitted hereunder or under any other
Loan Document, (C) in connection with the release of the Collateral provided in
Section 8.17 or (D) subject to Section 13.2, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien (except Permitted Liens permitted solely by Section 10.2(n)); and

(iii) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Security
Documents if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

 

104



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 12.10 Hedging Agreements and Cash Management Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 11.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Agreements and Hedging Agreements unless the
Administrative Agent has received written notice of such Cash Management
Agreements and Hedging Agreements, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

SECTION 12.11 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the Closing Date (with such
Lender’s execution of the amendment on such date constituting its representation
and warranty) or, if later, the date such Person becomes a Lender party hereto,
to, and (y) covenants, from the Closing Date or, if later, the date such Person
becomes a Lender party hereto to the date such Person ceases being a Lender
party hereto, for the benefit of, the Administrative Agent, each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement, or

 

105



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the Closing Date (with such Lender’s execution of the amendment
on such date constituting its representation and warranty) or, if later, the
date such Person becomes a Lender party hereto, to, and (y) covenants, from the
Closing Date or, if later, the date such Person becomes a Lender party hereto to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:

(i) none of the Administrative Agent, any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Revolving Credit Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving

 

106



--------------------------------------------------------------------------------

Credit Commitments for an amount less than the amount being paid for an interest
in the Loans, the Letters of Credit or the Revolving Credit Commitments by such
Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

If to the Borrower:   

CoreCivic, Inc.

10 Burton Hills Boulevard, Suite 100

Nashville, Tennessee 37215

Attention: Chief Financial Officer

Telephone No.: (615) 263-3131

Telecopy No.: (615) 263-3010

Website: www.corecivic.com

With copies to:   

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: F. Mitchell Walker

Telephone No.: (615) 742-6275

Telecopy No.: (615) 742-2775

If to Bank of America as

Administrative Agent:

  

Bank of America, N.A.

Mail Code: NC1-026-06-03

900 W Trade Street

Charlotte, North Carolina 28255

Attention: Agency Management

Telephone No.: (980) 275-6132

Telecopy No.: (704) 719-5215

With copies to:   

Bank of America, N.A.

Mail Code: MD9-900-07-02

11810 Grand Park Ave

North Bethesda, Maryland 20852

Attention: Mark A. Zirkle

Telephone No.: (301) 255-1213

Telecopy No.: (804) 553-8779

If to any Lender:    To the address set forth on the Register

 

107



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office that
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lender and
the other Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or

 

108



--------------------------------------------------------------------------------

willful misconduct of such Agent Party or breach in bad faith of such Agent
Party’s contractual obligations hereunder; provided that in no event shall any
Agent Party have any liability to any Credit Party, any Lender, any Issuing
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages, losses or expenses (as opposed to actual damages, losses or
expenses).

SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) (i) waive any condition precedent to any Extension of Credit under the
Revolving Credit Facility set forth in Section 5.2 or (ii) amend or otherwise
modify Section 5.2, if the effect of such amendment or modification is to
require the Revolving Credit Lenders to make Revolving Credit Loans (pursuant to
a substantially concurrent request by the Borrower) when such Revolving Credit
Lenders would not otherwise be required to do so, in each case, without the
written consent of the Required Revolving Credit Lenders;

(b) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 11.2) or the amount
of Loans of any Lender without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

(e) change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(f) change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders”, “Required Revolving Credit Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

(g) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 12.9), without the written consent of each Lender; or

 

109



--------------------------------------------------------------------------------

(h) release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Sections 8.17 or 12.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender as such
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent as such
under this Agreement or any other Loan Document; (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (v) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Loan Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

In addition, notwithstanding anything to the contrary herein, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments or modifications to this Agreement
(including amendment to this Section 13.2) or any of the other Loan Documents or
to enter into additional Loan Documents as the Administrative Agent may
reasonably deem appropriate in order to effectuate any increase in the Revolving
Credit Commitment pursuant to Section 2.7 or any Incremental Term Loans pursuant
to Section 2.8, including amendments to permit such increases in the Revolving
Credit Commitment and any Incremental Term Loans to share ratably in the
benefits of this Agreement and the other Loan Documents and to include
appropriately any Lenders under such increases in the Revolving Credit
Commitment and any Incremental Term Loans in any determination of Required
Lenders or Required Revolving Credit Lenders, as applicable; provided that no
such amendment or modification shall adversely affect in any material respect
the rights of any Lender, in each case, without the written consent of such
affected Lender.

SECTION 13.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall, promptly following written demand therefor, pay (i) all
reasonable out-of-pocket expenses incurred by SunTrust, the Administrative Agent
and each of their respective Affiliates (including the reasonable fees, charges
and disbursements of counsel for SunTrust and the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, each Lender and the Issuing Lenders in connection
with the enforcement or preservation of any rights (including the reasonable
fees, charges and disbursements of counsel therefor and all such out-of-pocket
expenses incurred during any workout, restructuring or related negotiations in
respect of any Loans or Letters of Credit) (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of

 

110



--------------------------------------------------------------------------------

Credit issued hereunder, including the fees and disbursements of counsel to the
Administrative Agent, each Lender and the Issuing Lenders; provided that, so
long as no Default or Event of Default exists, such reimbursement for legal fees
and disbursements shall be limited to the fees and disbursements of one primary
counsel designated by the Administrative Agent plus the fees and disbursements
of any local and specialist counsel engaged by the Administrative Agent.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arrangers,
the Administrative Agent (and any sub-agent thereof), each Lender and each
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including any Environmental Claims or civil penalties or fines
assessed by OFAC), damages, liabilities and related costs and expenses
(including the fees, settlement costs, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including the Transactions),
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the applicable Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related costs or
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Credit Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 13.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the applicable Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the applicable Issuing Lender, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time, or if the Total Credit Exposure has been reduced to zero, then based
on such

 

111



--------------------------------------------------------------------------------

Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to an Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such subagent) or the applicable Issuing Lender or the Swingline Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or applicable
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any Issuing Lender and the Swingline Lender, the
replacement of any Lender, the termination of the Revolving Credit Commitments
and the repayment, satisfaction or discharge of all the other Obligations.

SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, each Issuing

 

112



--------------------------------------------------------------------------------

Lender, the Swingline Lender and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, each Issuing Lender and the Swingline Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 13.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
reference to the conflicts or choice of law principles thereof, other than such
principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding that is not subject to appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender,
any Issuing Lender or the Swingline Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue; Objection. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

113



--------------------------------------------------------------------------------

SECTION 13.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the Collateral,
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

SECTION 13.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages, to the extent permitted by Applicable Law
and principles of equity.

(b) To the extent permitted by Applicable Law, the Administrative Agent, the
Lenders and the Borrower (on behalf of itself and the Credit Parties) hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.

SECTION 13.9 Accounting Matters. If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

114



--------------------------------------------------------------------------------

SECTION 13.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this paragraph (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Revolving
Credit Commitment is not then in effect, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless (A) such assignment is made to an existing Lender, to an
Affiliate thereof or to an Approved Fund with respect thereto, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Revolving Credit Commitment assigned;

(iii) no consent shall be required for any assignment except to the extent
required by subsections (b)(i) and (b)(iv) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund with respect to a Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received written notice thereof;

 

115



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) the
Revolving Credit Facility unless such assignment is to a Person that is a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund with respect to a Revolving Credit Lender or (2) any Incremental
Term Loans unless such assignment is to a Person that is a Lender, an Affiliate
of a Lender or an Approved Fund with respect to a Lender;

(C) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility;

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(v) no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);

(vi) no such assignment shall be made to a natural person; and

(vii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

116



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender sell participations to any Person (other than a natural person,
a Defaulting Lender, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s rights and obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the exercise of such rights and the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 13.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation

 

117



--------------------------------------------------------------------------------

to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be presumed
correct absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.11(g) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as Issuing Lender or Swingline Lender after Assignment.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Credit Commitment and Revolving
Credit Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an Issuing Lender and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the
event of any such resignation as an Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Lender or Swingline Lender, as the case may be. If Bank of
America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Lender and all L/C Obligations with respect thereto (including the right to
require the L/C Participants to make payments and fund risk participations in
any unreimbursed portions of any payment made by the Issuing Lender pursuant to
Section 3.4(b)). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.2(b). Upon the appointment of a successor Issuing
Lender and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender or Swingline Lender, as the case may be, and (b) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such successor or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

118



--------------------------------------------------------------------------------

(ii) Any Lender that is an Issuing Lender may at any time assign all of its
Revolving Credit Commitments pursuant to, and subject to the terms of, this
Section 13.10. If such Issuing Lender ceases to be a Lender, it may, at its
option, resign as Issuing Lender. In addition, any Additional Issuing Lender
may, at any time give notice of its resignation to the Administrative Agent and
the Borrower. Upon the resignation of any Issuing Lender, such Issuing Lender’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of an Issuing Lender hereunder with respect to
Letters of Credit outstanding as of the effective date of its resignation and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Loans or fund risk participations in outstanding Letter of
Credit Obligations), shall continue.

SECTION 13.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Affiliates’ respective partners, directors, officers,
employees, agents, accountants, legal counsel, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Hedging Agreement or Cash Management Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement or Cash Management Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.7 or 2.8, or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of the Borrower, to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications, (i) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent, any Lender, any Issuing Lender or any
of their respective Affiliates or in accordance with any such Person’s
regulatory compliance policy if such Person deems the same to be necessary for
the mitigation of claims by those authorities against such Person or any of its
Affiliates. For purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents or any Lender in connection with the administration of
this Agreement, the other Loan Documents and the Commitments. The Credit Parties
consent to the publication by the Administrative Agent or any Lender of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademark of the Credit Parties.

 

119



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities laws.

SECTION 13.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitment remains in
effect or the Credit Facility has not been terminated.

SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 13.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 13.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

120



--------------------------------------------------------------------------------

SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document (except for contingent Obligations
that expressly survive the termination of this Agreement or any other Loan
Document) shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or have been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement that survives such termination.

SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 13.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a board range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 13.22 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower and Subsidiary Guarantors, which information includes the name and
address of each Borrower and Subsidiary Guarantor and other information that
will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the PATRIOT Act.

 

121



--------------------------------------------------------------------------------

SECTION 13.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents that imposes additional burdens on
the Borrower or its Restricted Subsidiaries or further restricts the rights of
the Borrower or its Restricted Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX, or X shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII, IX, or X if, before or after
giving effect to such transaction or act, the Borrower shall or would be in
breach of any other covenant contained in Articles VIII, IX, or X.

SECTION 13.24 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, any Issuing Lender nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative
Agent, such Issuing Lender or such Lender pursuant to procedures approved by it;
and provided further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

SECTION 13.25 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by this Agreement and the facilities described herein, and all
loans and other obligations of the Borrower outstanding as of such date under
the Existing Credit Agreement shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitments of the Lenders hereunder.

SECTION 13.26 Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under the Subsidiary Guaranty
Agreement and the other Loan Documents in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations

 

122



--------------------------------------------------------------------------------

under this Section, or otherwise under the Subsidiary Guaranty Agreement or any
other Loan Document, voidable under Debtor Relief Laws and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until all of the Guaranteed Obligations
(as defined in the Subsidiary Guaranty Agreement) and all the obligations of the
Subsidiary Guarantors shall have been paid in full in cash and the Revolving
Credit Commitments terminated. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes
of this Section, “Qualified ECP Guarantor” means, in respect of any Hedging
Obligation, each Credit Party that has total assets exceeding $10,000,000 at the
time the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Hedging Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 13.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any parties hereto, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any Lender or Issuing Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages to follow]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal by their duly authorized officers, all as of the date and
year first written above.

 

BORROWER: CORECIVIC, INC. By:  

/s/ David M. Garfinkle

Name:   David M. Garfinkle Title:   Executive Vice President and Chief Financial
Officer

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Kyle D Harding

Name:   Kyle D Harding Title:   Assistant Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender,

Issuing Lender and a Lender

By:  

/s/ Mark A. Zirkle

Name:   Mark A. Zirkle Title:   Senior Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:  

/s/ David A. Ernst

Name:   David A. Ernst Title:   Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Helen D. Davis

Name:   Helen D. Davis Title:   Executive Director

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Nicole Lacey

Name:  

Nicole Lacey

Title:  

Assistant Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender

By:  

/s/ Tyler Stephens

Name:   Tyler Stephens Title:   Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:  

/s/ Jason Bear

Name:   Jason Bear Title:   Senior Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:  

/s/ Jonathan James

Name:   Jonathan James Title:   Managing Director

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

PINNACLE BANK, as a Lender

By:  

/s/ William H. Diehl

Name:   William H. Diehl Title:   Senior Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Brian Reeves

Name:   Brian Reeves Title:   Senior Vice President

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender

By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Director

Second Amended and Restated Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE

See attached.



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                                                           , 20    

FOR VALUE RECEIVED, the undersigned, CORECIVIC, INC., a Maryland corporation
(the “Borrower”), promises to pay to                              (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                              DOLLARS
($                    ) or, if less, the principal amount of all Revolving
Credit Loans made by the Lender from time to time pursuant to that certain
Second Amended and Restated Credit Agreement, dated as of April 17, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the lenders who are or may become
a party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this Revolving Credit Note shall be payable in lawful
currency of the United States in immediately available funds as provided in the
Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

CORECIVIC, INC.

By:  

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Revolving Credit Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF SWINGLINE NOTE

See attached.



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$30,000,000                                   , 20    

FOR VALUE RECEIVED, the undersigned, CORECIVIC, INC., a Maryland corporation
(the “Borrower”), promises to pay to BANK OF AMERICA, N.A. (the “Lender”), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of THIRTY MILLION DOLLARS ($30,000,000) or, if less, the principal
amount of all Swingline Loans made by the Lender from time to time pursuant to
that certain Second Amended and Restated Credit Agreement, dated as of April 17,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the lenders who are or
may become a party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement. Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans. All payments of principal and interest on this Swingline Note
shall be payable in lawful currency of the United States in immediately
available funds as provided in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note

.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

CORECIVIC, INC.

By:  

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Swingline Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF INCREMENTAL TERM LOAN NOTE

See attached.



--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN NOTE

 

$                                                           , 20    

FOR VALUE RECEIVED, the undersigned, CORECIVIC, INC, a Maryland corporation (the
“Borrower”), promises to pay to                                  (the “Lender”),
at the place and times provided in the Credit Agreement referred to below, the
principal sum of                                  DOLLARS
($                    ) or, if less, the principal amount of all Incremental
Term Loans made by the Lender from time to time pursuant to that certain Second
Amended and Restated Credit Agreement, dated as of April 17, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the lenders who are or may become a party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

The unpaid principal amount of this Incremental Term Loan Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement. All payments of
principal and interest on this Incremental Term Loan Note shall be payable in
lawful currency of the United States in immediately available funds as provided
in the Credit Agreement.

This Incremental Term Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Incremental Term Loan Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Incremental Term Loan Note and on which such Obligations may
be declared to be immediately due and payable.

THIS INCREMENTAL TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

The Indebtedness evidenced by this Incremental Term Loan Note is senior in right
of payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Incremental Term Loan Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Incremental Term Loan Note
under seal as of the day and year first above written.

 

CORECIVIC, INC.

By:    

 

Name:   

 

Title:    

 

CoreCivic, Inc.

Incremental Term Loan Note

Signature Page



--------------------------------------------------------------------------------

EXHIBIT B

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF BORROWING

See attached.



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                         

Bank of America, N.A.,

    as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3(a)][2.8(a)][2.10(b)]] of the Second Amended and Restated Credit Agreement,
dated as of April 17, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CoreCivic
Inc., a Maryland corporation (the “Borrower”), the lenders who are or may become
a party thereto (the “Lenders”), and Bank of America, N.A., as administrative
agent (the “Administrative Agent”).

1. The Borrower hereby requests that [the Lenders make Revolving Credit Loan(s)]
[the Swingline Lender make a Swingline Loan] [the Incremental Term Loan Lenders
make an Incremental Term Loan] to the Borrower in the aggregate principal amount
of $                    . (Complete with an amount in accordance with
Section 2.3(a), 2.8(a) or 2.10(b), as applicable, of the Credit Agreement.)

2. The Borrower hereby requests that such Loan(s) be made on the following
Business Day:                                              . (Complete with a
Business Day in accordance with Section 2.3(a) of the Credit Agreement for
Revolving Credit Loans or Swingline Loans, or Section 2.8(a) or Section 2.10(b)
of the Credit Agreement for an Incremental Term Loan.)

3. The Borrower hereby requests that such Loan(s) bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component

of Loan1

  

Interest Rate

  

Interest Period

(LIBOR Rate

Loans only)

  

Termination Date for

Interest Period

(if applicable)

   [Base Rate or LIBOR Rate]2      

4. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan(s) requested herein) does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.

5. All of the conditions applicable to the Loan(s) requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan(s).

 

1  Complete with the Dollar amount of that portion of the overall Loan requested
that is to bear interest at the selected interest rate and/or Interest Period.

2  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
or any Incremental Term Loan (provided that the LIBOR Rate shall not be
available until three (3) Business Days after notice) or (ii) the Base Rate for
Swingline Loans.



--------------------------------------------------------------------------------

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

CORECIVIC, INC.

By:  

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Notice of Borrowing

Signature Page



--------------------------------------------------------------------------------

EXHIBIT C

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION

See attached.



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Bank of America, N.A.,

    as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Second Amended and Restated Credit Agreement, dated as of
April 17, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CoreCivic, Inc., a Maryland
corporation (the “Borrower”), the lenders who are or may become a party thereto
and Bank of America, N.A., as administrative agent (the “Administrative Agent”).

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

 

ABA Routing Number:         

Account Number:                  

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

CORECIVIC, INC.

By:  

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Notice of Account Designation

Signature Page



--------------------------------------------------------------------------------

EXHIBIT D

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT

See attached.



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                         

Bank of America, N.A.,

    as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
[2.4(c)][2.10(d)] of the Second Amended and Restated Credit Agreement, dated as
of April 17, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among CoreCivic, Inc., a Maryland
corporation (the “Borrower”), the lenders who are or may become a party thereto
and Bank of America, N.A., as administrative agent (the “Administrative Agent”).

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                            . (Complete with an amount in accordance with
Section 2.4 or Section 2.10 of the Credit Agreement.)

2. The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ☐ Swingline Loan

 

  ☐ Revolving Credit Loans

 

  ☐ Incremental Term Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                         . (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent
to date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

CORECIVIC, INC.

By:    

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Notice of Prepayment

Signature Page



--------------------------------------------------------------------------------

EXHIBIT E

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION

See attached.



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Bank of America, N.A.,

    as Administrative Agent

231 South LaSalle Street

Chicago, Illinois 60604

Attention: Agency Management

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Second Amended and Restated Credit
Agreement, dated as of April 17, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CoreCivic, Inc., a Maryland corporation (the “Borrower”), the lenders who are or
may become a party thereto and Bank of America, N.A., as administrative agent
(the “Administrative Agent”).

1. The Loan(s) to which this Notice relates is [a Revolving Credit Loan][an
Incremental Term Loan]. (Delete as applicable.)

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ☐ Converting all or a portion of certain Base Rate Loans into LIBOR Rate Loans

 

  (a) The aggregate outstanding principal balance of such Loans is
$                            .

 

  (b) The principal amount of such Loans to be converted is
$                            .

 

  (c) The requested effective date of the conversion of such Loans is
                            .

 

  (d) The requested Interest Period applicable to the converted Loans is
                            .

 

  ☐ Converting all or a portion of certain LIBOR Rate Loans into Base Rate Loans

 

  (a) The aggregate outstanding principal balance of such Loans is
$                            .

 

  (b) The last day of the current Interest Period for such Loans is
                            .

 

  (c) The principal amount of such Loans to be converted is
$                            .

 

  (d) The requested effective date of the conversion of such Loans is
                            .

 

  ☐ Continuing all or a portion of certain LIBOR Rate Loans as LIBOR Rate Loans

 

  (a) The aggregate outstanding principal balance of such Loans is
$                            .



--------------------------------------------------------------------------------

  (b) The last day of the current Interest Period for such Loans is
                            .

 

  (c) The principal amount of such Loans to be continued is
$                            .

 

  (d) The requested effective date of the continuation of such Loans is
                            .

 

  (e) The requested Interest Period applicable to the continued Loans is
                            .

3. The aggregate principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of Loans
requested herein as set forth in the Credit Agreement have been satisfied or
waived as of the date hereof and will remain satisfied or waived to the date of
such conversion or continuation.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

CORECIVIC, INC.

By:  

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Notice of Conversion/Continuation

Signature Page



--------------------------------------------------------------------------------

EXHIBIT F

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

See attached.



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                         

The undersigned, on behalf of CoreCivic, Inc., a corporation organized under the
laws of Maryland (the “Borrower”), hereby certifies to the Administrative Agent
and the Lenders, each as defined below, as follows:

1. This Certificate is delivered to you pursuant to Section 7.2 of the Second
Amended and Restated Credit Agreement, dated as of April 17, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the lenders who are or become party
thereto, as Lenders, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of                          and for the                             
period[s] then ended, and such statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
dates indicated and the results of their operations and cash flows for the
period[s] indicated, subject to normal year-end adjustments.

3. I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this Certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].

4. As of the date of this Certificate, the calculations determining the
Applicable Margin are set forth on the attached Schedules 1 and 2, and the
Borrower and its Subsidiaries are in compliance with the financial covenants
contained in and as required by Article IX of the Credit Agreement as shown on
such Schedules 1 and 2.

[Signature Page Follows.]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

CORECIVIC, INC.

By:  

 

Name:  

 

Title:  

 

CoreCivic, Inc.

Officer’s Compliance Certificate

Signature Page



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                      (“Statement Date”)

 

I.

    Section 9.1 – Consolidated Total Leverage Ratio.     A.   Consolidated Total
Indebtedness at Statement Date:    $                          B.   Domestic
Unrestricted Cash and Cash Equivalents at Statement Date:    $
                         C.   Consolidated EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”) (see Schedule 2):        1.   
Consolidated Net Income for Subject Period:    $                            2.
   Extraordinary, unusual or non-recurring charges plus any net loss realized in
connection with an Asset Disposition for Subject Period:    $
                           3.    Provision for income taxes for Subject Period:
   $                            4.    Consolidated Interest Expense for Subject
Period:    $                            5.    Depreciation expenses for Subject
Period:    $                            6.    Amortization expenses (including
amortization of intangibles but excluding amortization of prepaid cash expenses
that were paid in a prior period) for Subject Period:    $                     
      7.    Other non-cash expenses (including minority interest expense but
excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) for Subject Period:    $
                           8.    Non-cash items (including gains attributable to
minority interests) increasing such Consolidated Net Income for Subject Period,
other than the accrual of revenue in the ordinary course of business:    $
                           9.    Extraordinary, unusual or non-recurring gains
to extent such gains were included in computing such Consolidated Net Income:   
$                            10.    Pro forma adjustments for Permitted
Acquisitions during Subject Period:    $                            11.    Pro
forma adjustments for Asset Dispositions in excess of $10,000,000 during Subject
Period:    $                            12.    Consolidated EBITDA (Lines I.C.1
+ 2 + 3 + 4 + 5 + 6 + 7 – 8 – 9+10+11):    $                       



--------------------------------------------------------------------------------

C.

   Consolidated Total Leverage Ratio (Line I.A-I.B ÷ Line I.C.12):     
         to 1.00  

II.

   Section 9.2 – Consolidated Secured Leverage Ratio.       A.    Consolidated
Secured Debt at Statement Date:    $                           B.    Domestic
Unrestricted Cash & Cash Equivalents:    $                           C.   
Consolidated EBITDA for Subject Period (Line I.C.12 above):    $
                          D.    Consolidated Secured Leverage Ratio (Line
II.A-II.B ÷ Line II.C):               to 1.00  

III.

   Section 9.3 – Consolidated Fixed Charge Coverage Ratio.       A.   
Consolidated EBITDA for Subject Period:          1. Base Consolidated EBITDA for
Subject Period (Line I.B.12 above):    $                              2. Pro
Forma change in Consolidated EBITDA projected by the Borrower of reasonably
identifiable and factually supportable cost savings and costs expected to be
realized during the four-quarter period after acquisition or similar transaction
consummated in Subject Period:    $                              3. Consolidated
EBITDA for Consolidated Fixed Charge Coverage Ratio (Lines III.A.1 + 2):    $
                          B.    Consolidated Fixed Charges for Subject Period:
         1. Consolidated Interest Expense, excluding amortization of debt
issuance costs and original issue discount and other non-cash interest payments
during Subject Period:    $                              2. Consolidated
interest that was capitalized during Subject Period:    $                       
      3. Any interest expense on Indebtedness of another that is a Guaranty
Obligation of the Borrower or one of its Restricted Subsidiaries during Subject
Period:    $                              4. Dividend factor         

a.   Dividends on preferred stock, other than (1) dividend payments in Capital
Stock (other than Disqualified Stock) or (2) dividends to Borrower or a
Restricted Subsidiary during Subject Period:

   $                             

b.  Fraction, the numerator of which is one and the denominator of which is one
minus the then combined federal, state, and local effective cash tax rate of the
Borrower (expressed as a decimal):

        

c.   Dividend factor (Line III.B.4.a x Line III.B.4.b):

   $                              5. Regularly scheduled installments of
principal payment with respect to all Consolidated Total Indebtedness during
Subject Period:    $                       



--------------------------------------------------------------------------------

      6. Pro Forma adjustments to Fixed Charges for Subject Period:    $
                             7. Consolidated Fixed Charges (Lines III.B.1 + 2 +
3 + 4 + 5 +/- 6)    $                           C.    Consolidated Fixed
Coverage Ratio (Line III.A.3 ÷ Line III.B.7):               to 1.00  



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

($ in 000’s)

For the Quarter/Year ended                      (“Statement Date”)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

  

Quarter
Ended

   Quarter
Ended     

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

Consolidated Net Income

              

+   Extraordinary unusual or non-recurring charges plus any net loss realized in
connection with an Asset Disposition

              

+   income taxes

              

+   Consolidated Interest Expense

              

+   depreciation expense

              

+   amortization expense (including amortization of intangibles but excluding
amortization of prepaid cash expenses that were paid in a prior period)

              



--------------------------------------------------------------------------------

Consolidated EBITDA

  

Quarter
Ended

   Quarter
Ended     

Quarter
Ended

  

Quarter
Ended

  

Twelve
Months
Ended

+   Other non-cash expenses (including minority interest expense, but excluding
any such non-cash expense to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense that was paid in a prior period)

              

-   Non-cash items (including gains attributable to minority interests)
increasing such Consolidated Net Income for Subject Period, other than the
accrual of revenue in the ordinary course of business

              

-   Extraordinary, unusual or non-recurring gains to extent such gains were
included in computing such Consolidated Net Income for Subject

              

+   Pro forma adjustments for Permitted Acquisitions

              

-   Pro forma adjustments for Asset Dispositions in excess of $10,000,000

              

=   Consolidated EBITDA

              



--------------------------------------------------------------------------------

EXHIBIT G

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION

See attached.



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities 5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1. Assignor[s]: ______________________________

 

2. Assignee[s]: ______________________________ [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: CoreCivic, Inc., a Maryland corporation

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 Include all applicable subfacilities.



--------------------------------------------------------------------------------

5. Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
April 17, 2018, as amended, restated, supplemented or otherwise modified from
time to time, by and among CoreCivic, Inc., the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, an Issuing Lender,
and Swingline Lender

 

6. Assigned Interest:

 

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate
Amount of
Commitment
for all
Lenders9      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment10      CUSIP
Number            $      $        %               $      $        %           
   $      $        %     

 

[7. Trade Date: __________________] 11

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

  Title:

 

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, etc.).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/Loans of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE]

By:    

 

Name:   Title:  

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as

    Administrative Agent

 

By:                                          
                                                  Name:

Title:

 

[Consented to:]13 CORECIVIC, INC.,

as Borrower

 

By:                                          
                                                  Name:

Title:

 

BANK OF AMERICA, N.A., as

    Swingline Lender

 

By:                                          
                                                  Name:

Title:

 

[NAME OF ISSUING LENDER(S)], as     Issuing Lender
By:                                     
                                                       Name: Title:

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, an Issuing Issuer) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][relevant] Assignee for amounts which have accrued from and after the
Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H-1

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)

See attached.



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of April 17, 2018 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CoreCivic, Inc., a Maryland corporation (the “Borrower”), the lenders who are or
may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER]

 

By:                                     
                                                      

Name:

Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT H-2

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of April 17, 2018 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CoreCivic, Inc., a Maryland corporation (the “Borrower”), the lenders who are or
may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:                                     
                                                      

Name:

Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT H-3

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of April 17, 2018 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
CoreCivic, Inc., a Maryland corporation (the “Borrower”), the lenders who are or
may become party thereto, as Lenders, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:                                     
                                                      

Name:

Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT H-4

to

Second Amended and Restated Credit Agreement

dated as of April 17, 2018

by and among

CoreCivic, Inc.,

as Borrower,

the lenders party thereto,

as Lenders,

and

Bank of America, N.A.,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)



--------------------------------------------------------------------------------

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to Second Amended and Restated Credit Agreement, dated
as of April 17, 2018 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among CoreCivic,
Inc., a Maryland corporation (the “Borrower”), the lenders who are or may become
party thereto, as Lenders, and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]

 

By:                                     
                                                      

Name:

Title:

Date:                  , 20    



--------------------------------------------------------------------------------

Schedule 1.1(a)

Existing Letters of Credit

(see attached)



--------------------------------------------------------------------------------

CoreCivic, Inc.

Letters of Credit

 

LOC#

  

Issuing Bank

  

Beneficiary

  

Purpose

   Amount      Issue Date      Cash Collateral  

68122617

  

Bank of America

  

Bedivere Insurance Company

  

Workers compensation collateral

   $ 130,000        12/18/2015        None  

68128137

  

Bank of America

  

City of Youngstown

  

Contract performance

   $ 400,000        9/27/2016        None  

68124623

  

Bank of America

  

Zurich American Ins Co

  

Workers compensation collateral

   $ 100,000        3/2/2016        None  

68124690

  

Bank of America

  

National Union Fire Ins.

  

Workers compensation collateral

   $ 5,599,184        3/29/2016        None  

68123962

  

Bank of America

  

Zurich American Ins Co

  

Collateral preferred liability insurance

   $ 137,000        4/11/2016        None  

68121925

  

Bank of America

  

Williamson County, Texas

  

Contract performance

   $ 250,000        12/10/2015        None  

68138470

  

Bank of America

  

Zurich American Ins Co

  

Workers compensation collateral

   $ 200,000        3/29/2018        None              

 

 

                 Grand Total Under Revolver    $ 6,816,184                    

 

 

       



--------------------------------------------------------------------------------

Schedule 1.1(b)

Existing Loans, Advances and Investments

All Capital Stock of CoreCivic of Kansas, LLC, a Maryland limited liability
company, for as long as it shall be designated as an Unrestricted Subsidiary in
connection with the acquisition, ownership and development of and related
activities for, the to-be-constructed 1920 and 512 bed correctional facilities
with administrative and support buildings to be located in Lansing, Kansas and
commonly referred to as the Lansing Correctional Facility.



--------------------------------------------------------------------------------

Schedule 1.1(c)

Book Value of Designated Assets

(see attached)



--------------------------------------------------------------------------------

Schedule 1.1(c)

BOOK VALUE OF DESIGNATED ASSETS

 

    

City

  

State

  

Facility Name

   Fac. #      Net Book Value  

1

   Eloy    Arizona    Red Rock Correctional Center      904      $ 104,768,926  

2

   Lecanto    Florida    Citrus County Detention Facility      406      $
10,164,549  

3

   Nichols    Georgia    Coffee Correctional Center      2501      $ 57,375,438
 

4

   Alamo    Georgia    Wheeler Correctional Center      2502      $ 55,607,206  

5

   Millen    Georgia    Jenkins Correctional Center      2504      $ 43,372,158
 

6

   Tutwiler    Mississippi    Tallahatchie County Correctional Center      1403
     $ 98,198,805  

7

   Shelby    Montana    Crossroads Correctional Center      2801      $
6,774,080  

8

   Conneaut    Ohio    Lake Erie Correctional Institution      1903      $
69,094,446  

9

   Cushing    Oklahoma    Cimarron Correctional Facility      1003      $
80,886,466  

10

   Holdenville    Oklahoma    Davis Correctional Facility      1001      $
75,893,271  

11

   Whiteville    Tennessee    Whiteville Correctional Center      118      $
38,101,655  



--------------------------------------------------------------------------------

Schedule 1.1(d)

Commitments and Commitment Percentages

(see attached)



--------------------------------------------------------------------------------

SCHEDULE 1.1(d)

COMMITMENTS AND COMMITMENT PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Applicable
Percentage of
Revolving Facility     Term Loan
Commitment      Applicable
Percentage of
Term Facility     Total Commitment  

SunTrust Bank

   $ 112,000,000.00        14.000000000 %    $ 28,000,000.00        14.000000000
%    $ 140,000,000.00  

Bank of America, N.A.

   $ 112,000,000.00        14.000000000 %    $ 28,000,000.00        14.000000000
%    $ 140,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 112,000,000.00        14.000000000 %    $ 28,000,000.00        14.000000000
%    $ 140,000,000.00  

PNC Bank, National Association

   $ 112,000,000.00        14.000000000 %    $ 28,000,000.00        14.000000000
%    $ 140,000,000.00  

Citizens Bank, National Association

   $ 96,000,000.00        12.000000000 %    $ 24,000,000.00        12.000000000
%    $ 120,000,000.00  

Regions Bank

   $ 96,000,000.00        12.000000000 %    $ 24,000,000.00        12.000000000
%    $ 120,000,000.00  

Fifth Third Bank

   $ 80,000,000.00        10.000000000 %    $ 20,000,000.00        10.000000000
%    $ 100,000,000.00  

Pinnacle Bank

   $ 30,000,000.00        3.750000000 %    $ 7,500,000.00        3.750000000 % 
  $ 37,500,000.00  

First Tennessee Bank, National Association

   $ 30,000,000.00        3.750000000 %    $ 7,500,000.00        3.750000000 % 
  $ 37,500,000.00  

Synovus Bank

   $ 20,000,000.00        2.500000000 %    $ 5,000,000.00        2.500000000 % 
  $ 25,000,000.00     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 

Total:

   $ 800,000,000.00        100.000000000 %    $ 200,000,000.00       
100.000000000 %    $ 1,000,000,000.00     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 6.1(a)

Jurisdictions of Organization and Qualification

(see attached)



--------------------------------------------------------------------------------

Schedule 6.1(a)

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

1. CORECIVIC, INC., a Maryland corporation

States/Jurisdictions of Qualification:

Arizona    Montana Alaska    Nevada California    New Hampshire Colorado    New
Mexico Connecticut    New York District of Columbia    New Jersey Florida   
North Carolina Georgia    Ohio Hawaii    Oklahoma Idaho    Pennsylvania Indiana
   Puerto Rico Kansas    Tennessee Kentucky    Texas Maryland    USVI Minnesota
   West Virginia Mississippi   

 

2. CORECIVIC TRS, LLC, a Maryland limited liability company

States/Jurisdictions of Qualification:

Maryland

New Jersey

Oklahoma

 

3. CORECIVIC OF TENNESSEE, LLC, a Tennessee limited liability company

States/Jurisdictions of Qualification:

Alabama    Montana Arizona    Nevada California    New Hampshire Colorado    New
Jersey District of Columbia    New Mexico Florida    North Carolina Georgia   
Ohio Idaho    Oklahoma Indiana    Tennessee Kansas    Texas



--------------------------------------------------------------------------------

Kentucky    Virginia Louisiana    Wyoming Minnesota    Mississippi   

 

4. PRISON REALTY MANAGEMENT, LLC, a Tennessee limited liability company

States/Jurisdictions of Qualification:

Tennessee

 

5. CCA INTERNATIONAL, LLC, a Delaware limited liability company

States/Jurisdictions of Qualification:

Delaware

 

6. TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, LLC, a Tennessee limited
liability company

States/Jurisdictions of Qualification:

Tennessee



--------------------------------------------------------------------------------

7. TRANSCOR AMERICA, LLC, a Tennessee limited liability company

States/Jurisdictions of Qualification:

Alabama

Alaska

Arizona

Arkansas

California

Colorado

Delaware

Florida

Georgia

Hawaii

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

  

Montana

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming

 

8. CCA HEALTH SERVICES, LLC, a Tennessee limited liability company

States/Jurisdictions of Qualification:

Florida

Georgia

Indiana

Kansas

Kentucky

Louisiana

Mississippi

Montana

Nevada

New Mexico

Ohio

Oklahoma

Tennessee



--------------------------------------------------------------------------------

9. CORRECTIONAL ALTERNATIVES, LLC, a California limited liability company

States/Jurisdictions of Qualification:

California

 

10. CCA SOUTH TEXAS, LLC, a Maryland limited liability company

States/Jurisdictions of Qualification:

Maryland

Texas1

 

11. CORECIVIC, LLC, a Delaware limited liability company

States/Jurisdictions of Qualification:

Delaware

California

 

12. AVALON CORRECTIONAL SERVICES, INC., a Nevada corporation

States/Jurisdictions of Qualification:

Nevada

Oklahoma

Texas

Wyoming

 

13. ACS CORRECTIONS OF TEXAS, L.L.C., a Texas limited liability company

States/Jurisdictions of Qualification:

Texas

 

14. AVALON CORPUS CHRISTI TRANSITIONAL CENTER, LLC, a Texas limited liability
company

States/Jurisdictions of Qualification:

Texas

 

15. AVALON TRANSITIONAL CENTER DALLAS, LLC, a Texas limited liability company

States/Jurisdictions of Qualification:

Texas

 

16. AVALON TULSA, L.L.C., an Oklahoma limited liability company

States/Jurisdictions of Qualification:

Oklahoma

 

1  CCA South Texas, LLC is registered in Texas under the assumed name
“Corrections Corporation of America of South Texas, LLC.”



--------------------------------------------------------------------------------

17. CARVER TRANSITIONAL CENTER, L.L.C., an Oklahoma limited liability company

States/Jurisdictions of Qualification:

Oklahoma

 

18. EP HORIZON MANAGEMENT, LLC, a Texas limited liability company

States/Jurisdictions of Qualification:

Texas

 

19. FORT WORTH TRANSITIONAL CENTER, L.L.C., an Oklahoma limited liability
company

States/Jurisdictions of Qualification:

Oklahoma

Texas

 

20. SOUTHERN CORRECTIONS SYSTEMS OF WYOMING, L.L.C., an Oklahoma limited
liability company

States/Jurisdictions of Qualification:

Oklahoma

Wyoming

 

21. TURLEY RESIDENTIAL CENTER, L.L.C., an Oklahoma limited liabiltiy company

States/Jurisdictions of Qualification:

Oklahoma

 

22. CORRECTIONAL MANAGEMENT, INC., a Colorado corporation

States/Jurisdictions of Qualification:

Colorado

 

23. CORECIVIC OF TALLAHASSEE, LLC, a Maryland limited liability company

States/Jurisdictions of Qualification:

Maryland

Florida

 

24. CORECIVIC GOVERNMENT SOLUTIONS, LLC, a Maryland limited liability company

States/Jurisdictions of Qualification:

Maryland



--------------------------------------------------------------------------------

25. TIME TO CHANGE, INC., a Colorado corporation

States/Jurisdictions of Qualification:

Colorado

 

26. GREEN LEVEL REALTY LLC, a Colorado limited liability company

States/Jurisdictions of Qualification:

Colorado

 

27. ROCKY MOUNTAIN OFFENDER MANAGEMENT SYSTEMS, LLC, a Colorado limited
liability company

States/Jurisdictions of Qualification:

California

Colorado

Kansas

Nevada

New Mexico

New York

Oregon

Utah

 

28. NATIONAL OFFENDER MANAGEMENT SYSTEMS, LLC, a Colorado limited liability
company

States/Jurisdictions of Qualification:

Colorado



--------------------------------------------------------------------------------

Schedule 6.1(b)

Subsidiaries and Capitalization

(see attached)



--------------------------------------------------------------------------------

Schedule 6.1(b)

SUBSIDIARIES AND CAPITALIZATION

 

1. CCA (UK) LTD.

Capitalization – 100 ordinary shares of £1 each, of which 100 shares are
outstanding and issued to Corrections Corporation of America.

 

2. CORECIVIC TRS, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic, Inc.

 

3. CORECIVIC OF TENNESSEE, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic TRS, LLC

 

4. PRISON REALTY MANAGEMENT, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic of Tennessee,
LLC.

 

5. CCA INTERNATIONAL, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic of Tennessee,
LLC.

 

6. TRANSCOR PUERTO RICO, INC.

Capitalization – 1,000 shares of Common Stock authorized, no par value per
share, of which 100 shares are outstanding and issued to CoreCivic of Tennessee,
LLC.

 

7. TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic of Tennessee,
LLC.

 

8. TRANSCOR AMERICA, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic of Tennessee,
LLC.

 

9. AGECROFT PRISON MANAGEMENT, LTD.

Capitalization – The Share Capital is £50,000 divided into 50,000 shares of £1
each, of which 1 share of Share Capital is issued to CCA (UK) Ltd. (50%
ownership interest).



--------------------------------------------------------------------------------

10. CCA HEALTH SERVICES, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic of Tennessee,
LLC.

 

11. CCA SOUTH TEXAS, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic, Inc.

 

12. CORRECTIONAL ALTERNATIVES, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic, Inc.

 

13. CORECIVIC, LLC

Equity Ownership – One hundred percent (100%) owned by CoreCivic, Inc.

 

14. AVALON CORRECTIONAL SERVICES, INC.

Equity Ownership – One hundred percent (100%) owned by CoreCivic, Inc.

 

15. ACS CORRECTIONS OF TEXAS, LLC, a Texas limited liability company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

16. AVALON CORPUS CHRISTI TRANSITIONAL CENTER, LLC, a Texas limited liability
company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

17. AVALON TRANSITIONAL CENTER DALLAS, LLC, a Texas limited liability company

Equity Ownership-One hundred percent (100%) owned by CoreCivic of Tennessee, LLC

 

18. AVALON TULSA, L.L.C., an Oklahoma limited liability company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

19. CARVER TRANSITIONAL CENTER, L.L.C., an Oklahoma limited liability company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.



--------------------------------------------------------------------------------

20. EP HORIZON MANAGEMENT, LLC, a Texas limited liability company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

21. FORT WORTH TRANSITIONAL CENTER, L.L.C., an Oklahoma limited liability
company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

22. SOUTHERN CORRECTIONS SYSTEMS OF WYOMING, L.L.C., an Oklahoma limited
liability company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

23. TURLEY RESIDENTIAL CENTER, L.L.C., an Oklahoma limited liabiltiy company

Equity Ownership-One hundred percent (100%) owned by Avalon Correctional
Services, Inc.

 

24. CORRECTIONAL MANAGEMENT, INC., a Colorado corporation

Equity Ownership-One hundred percent (100%) owned by CoreCivic, Inc.

 

25. CORECIVIC OF TALLAHASSEE, LLC, a Maryland limited liability company

Equity Ownership-One hundred percent (100%) owned by CoreCivic, Inc.

 

26. CORECIVIC GOVERNMENT SOLUTIONS, LLC, a Maryland limited liability company

Equity Ownership-One hundred percent (100%) owned by CoreCivic of Tennessee, LLC

 

27. TIME TO CHANGE, INC., a Colorado corporation

Equity Ownership-One hundred percent (100%) owned by CoreCivic, Inc.

 

28. GREEN LEVEL REALTY, LLC, a Colorado limited liability company

Equity Ownership-One hundred percent (100%) owned by Time to Change, Inc.

 

29. ROCKY MOUNTAIN OFFENDER SYSTEMS, LLC, a Colorado limited liability company

Equity Ownership-One hundred percent (100%) owned by CoreCivic of Tennessee, LLC



--------------------------------------------------------------------------------

30. NATIONAL OFFENDER MANAGEMENT SYSTEMS, LLC, a Colorado limited liability
company

Equity Ownership-One hundred percent (100%) owned by CoreCivic of Tennessee, LLC

 

31. CORECIVIC OF KANSAS, LLC, a Maryland limited liability company

Equity Ownership-One hundred percent (100%) owned by CoreCivic, Inc.2

 

32. HOOSIER ONE INVESTMENTS, LLC, a Delaware limited liability company3

Equity Ownership-One hundred percent (100%) owned by CoreCivic, Inc.

 

2  After the Closing Date, CoreCivic, Inc. intends to form a holding company,
which shall also be an Unrestricted Subsidiary, and transfer 100% of the
ownership interests in CoreCivic of Kansas, LLC to such newly formed holding
company.

3  Hoosier One Investments, LLC has no assets or operations and will be
dissolved promptly after the Closing Date.



--------------------------------------------------------------------------------

Schedule 6.1(i)

ERISA Plans

None.



--------------------------------------------------------------------------------

Schedule 6.1(l)

Material Indebtedness

(see attached)



--------------------------------------------------------------------------------

CoreCivic, Inc.

Material Indebtedness

 

  1 $325 Million in aggregate principal amount of 4.125% Senior Notes due 2020

 

  2 $250 Million in aggregate principal amount of 5.0% Senior Notes due 2022

 

  3 $350 Million in aggregate principal amount of 4.625% Senior Notes due 2023

 

  4 $250 Million in aggregate principal amount of 4.75% Senior Notes due 2027

 

  5 $24.5 Million in aggregate principal amount of 4.5% secured mortgage debt
due 2033 held by Modern Woodmen of America with respect to property known as
Capital Commerce Center located in Tallahassee, Florida



--------------------------------------------------------------------------------

Schedule 6.1(m)

Labor and Collective Bargaining Agreements

 

  1. Collective Bargaining Agreement between the Central Arizona Florence
Correctional Complex (CAFCC) of CoreCivic of Tennessee, LLC and The
International Union Security, Police and Fire Professionals of America (SPFPA)
and it’s amalgamated Local 825.

 

  2. Collective Bargaining Agreement between the Elizabeth Detention Center of
CoreCivic of Tennessee, LLC and the United Government Security Officers of
America, International Union, Local 315.

 

  3. Collective Bargaining Agreement between the Lake Erie Correctional
Institute of CoreCivic of Tennessee, LLC and The International Union Security,
Police and Fire Professionals of America (SPFPA) and it’s amalgamated Local 60.



--------------------------------------------------------------------------------

Schedule 6.1(u)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 10.2

Existing Liens

The facility-level deposit accounts maintained by the Borrower (or the other
Credit Parties) aggregating approximately $24.2 million as of February 28, 2018
and in the following categories are restricted for the purposes set forth below:

 

  •   Inmate Accounts – Inmate Accounts are trust accounts maintained by the
Borrower (or the other Credit Parties) for inmates. The funds in these accounts
belong to the inmates.

 

  •   Commissary Accounts and Other Inmate Welfare Accounts – Commissary
Accounts are deposit accounts used for prison commissary operations where
inmates are able to purchase items from the applicable commissary. The funds in
these accounts are used to re-stock the items in the applicable commissary.
Federal and state regulations provide that funds in these accounts may only be
used for commissary operations and the general welfare of the inmates. Other
Inmate Welfare accounts are deposit accounts used for inmate welfare purposes.
Profits from commissary operations and other fundraising events are deposited
into these accounts and are used solely for inmate welfare purposes.

Lease in connection with that sale-leaseback arrangement with SunTrust Equity
Funding, LLC for Borrower’s real property located at 646 Melrose Avenue,
Nashville, TN.

That certain Mortgage and Security Agreement dated as of January 19, 2018, by
and between CoreCivic of Tallahassee, LLC, and Modern Woodmen of America.



--------------------------------------------------------------------------------

CoreCivic, Inc.

Existing Liens

The following deposit accounts are restricted for the purposes set forth below:

 

Name

  

Institution

  

Facility

  

Amount

  

Purpose

California Phone Commissions

   Wells Fargo    Various    $137,743 (approx. as of 2/28/2018)    Holds phone
commissions generated by telephone calls made by California inmates. These funds
must be remitted to the State of California pursuant to the management contracts
with the California Department of Corrections and Rehabilitation.

Restricted Cash Account

   Regions    Various    $700,644 (approx. as of 2/28/2018    Holds funds
related to a potential earn-out liability on the acquistion of Rocky Mountain
Offender Management Systems, LLC.

Restricted Cash Account

   Regions    Various    $1,319,788 (approx. as of 2/28/2018    Holds funds
related to a potential earn-out liability on the acquistion of Time to Change,
Inc.

Restricted Cash Account

   Wells Fargo    Various    $1,674,048 (approx. as of 2/28/2018    Holds funds
related to a potential earn-out liability on the acquistion of CenterPoint, Inc.

Restricted Cash Account

   Wells Fargo    Various    $360,656 (approx. as of 2/28/2018    Restricted
cash related to deposits of dividends earned on unvested units of employee
restriced stock.

The facility-level deposit accounts maintained by the Borrower (or the other
Credit Parties) aggregating approximately $24.2 million as of February 28, 2018
and in the following categories are restricted for the purposes set forth below:

 

  •   Inmate Accounts - Inmate Accounts are trust accounts maintained by the
Borrower (or the other Credit Parties) for inmates. The funds in these accounts
belong to the inmates.

 

  •   Commissary Accounts and Other Inmate Welfare Accounts - Commissary
Accounts are deposit accounts used for prison commissary operations where
inmates are able to purchase items from the applicable commissary. The funds in
these accounts are used to re-stock the items in the applicable commissary.
Federal and state regulations provide that funds in these accounts may only be
used for commissary operations and the general welfare of the inmates. Other
Inmate Welfare accounts are deposit accounts used for inmate welfare purposes.
Profits from commissary operations and other fundraising events are deposited
into these accounts and are used solely for inmate welfare purposes.



--------------------------------------------------------------------------------

Schedule 10.7

Transactions with Affiliates

None.